


Exhibit 10.6

 

PARTNERSHIP INTERESTS PURCHASE AND SALE AGREEMENT

 

 

BETWEEN

 

 

iSTAR NG INC.

 

AND

 

iSTAR NG GENPAR INC.,

COLLECTIVELY, AS SELLER

 

 

AND

 

 

TRT ACQUISITIONS LLC,

AS PURCHASER

 

 

DATED:  JUNE 25, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

 

 

ARTICLE 1 BASIC INFORMATION

1

1.1

Certain Basic Terms

1

1.2

Closing Costs

6

1.3

Notice Addresses

7

 

 

 

ARTICLE 2 PARTNERSHIP INTERESTS

8

2.1

Partnership Interests

8

 

 

 

ARTICLE 3 EARNEST MONEY

8

 

 

ARTICLE 4 DUE DILIGENCE

9

4.1

Due Diligence Materials To Be Delivered

9

4.2

Physical Due Diligence

10

4.3

Due Diligence/Financing Contingency Termination Rights

11

4.4

Updated Property Information

11

4.5

Return of Documents and Reports

12

4.6

Service Contracts

12

4.7

Proprietary Information; Confidentiality

12

4.8

No Representation or Warranty by Seller

13

4.9

Purchaser’s Responsibilities

13

4.10

Purchaser’s Agreement to Indemnify

14

 

 

 

ARTICLE 5 TITLE AND SURVEY

14

5.1

Title Commitment

14

5.2

Updated Survey

14

5.3

Title Review

14

5.4

Delivery of Title Policy and Non-Imputation Endorsement at Closing

15

 

 

ARTICLE 6 OPERATIONS AND RISK OF LOSS

15

6.1

Ongoing Operations

15

6.2

Casualty

17

6.3

Condemnation

18

6.4

Tenant Estoppel Certificate/SNDA

18

 

 

ARTICLE 7 CLOSING

19

7.1

Closing

19

7.2

Conditions to Parties’ Obligation to Close

19

7.3

Seller’s Deliveries in Escrow

23

7.4

Purchaser’s Deliveries in Escrow

25

7.5

Closing Statements

25

7.6

Purchase Price

25

7.7

Possession

25

7.8

Delivery of Books and Records

26

7.9

Notice to Northrop

26

 

 

ARTICLE 8 PRORATIONS, DEPOSITS, COMMISSIONS

26

8.1

Prorations for Taxes

26

 

i

--------------------------------------------------------------------------------


 

8.2

Prorations for Tenant-Paid Operating Expenses

26

8.3

Prorations for Non-Tenant Paid Items

26

8.4

Miscellaneous Prorations

28

8.5

Leasing Costs

28

8.6

Closing Costs

29

8.7

Final Adjustment After Closing

29

8.8

Tenant Deposits

29

8.9

Commissions

29

8.10

Accounts

30

8.11

Tax Appeals

30

 

 

ARTICLE 9 REPRESENTATIONS AND WARRANTIES

31

9.1

Seller’s Representations and Warranties

31

9.2

Purchaser’s Representations and Warranties

35

9.3

Survival of Representations and Warranties

36

9.4

Company Representations

37

 

 

ARTICLE 10 DEFAULT AND REMEDIES

38

10.1

Seller’s Remedies

38

10.2

Purchaser’s Remedies

39

10.3

Attorneys’ Fees

39

10.4

Other Expenses

39

 

 

ARTICLE 11 DISCLAIMERS, RELEASE AND INDEMNITY

39

11.1

Disclaimers By Seller

39

11.2

Sale “As Is, Where Is”

40

11.3

Seller Released from Liability

41

11.4

“Hazardous Materials” Defined

42

11.5

Intentionally Deleted

42

11.6

Survival

42

 

 

ARTICLE 12 MISCELLANEOUS

42

12.1

Parties Bound; Assignment

42

12.2

Headings

42

12.3

Invalidity and Waiver

42

12.4

Governing Law

42

12.5

Survival

43

12.6

Entirety and Amendments

43

12.7

Time

43

12.8

Intentionally Omitted

43

12.9

No Electronic Transactions

43

12.10

Notices

43

12.11

Construction

44

12.12

Calculation of Time Periods; Business Day

44

12.13

Execution in Counterparts

44

12.14

Recordation

44

12.15

Further Assurances

44

12.16

Discharge of Obligations

45

12.17

ERISA

45

 

ii

--------------------------------------------------------------------------------


 

12.18

No Third Party Beneficiary

45

12.19

Reporting Person

45

12.20

Post-Closing Access

45

12.21

Waiver of Jury Trial

45

12.22

Information and Audit Cooperation

46

12.23

Bulk Sales Laws

46

 

iii

--------------------------------------------------------------------------------


 

LIST OF DEFINED TERMS

 

 

 

Page No.

 

 

 

Acquired Interests

 

6

Acquired Properties

 

6

Agreement

 

1

Assignment and Assumption

 

23

Balance Sheets

 

34

Books and Records

 

5

Business Day

 

44

Casualty

 

17

Casualty Tenant Termination Event

 

17

Casualty Tenant Termination Notice

 

17

CERCLA

 

41

CEVA Properties

 

20

Closing

 

19

Closing Date

 

3

Code

 

35

Code Plan

 

35

Co-Insurance

 

15

Company Representations

 

37

Condemnation

 

18

Condemnation Tenant Termination Event

 

18

Condemnation Tenant Termination Notice

 

18

Confidentiality Agreement

 

3

CTL Reston

 

6

CTL Reston Member Interest Purchase and Sale Agreement

 

5

CTL Reston Membership Interests

 

6

CTL Reston Seller

 

6

Effective Date

 

2

ERISA

 

35

ERISA Plan

 

35

Escrow Agent

 

2

Extended Coverage

 

5

Fidelity

 

14

Financial Advisor

 

2

Financial Statements

 

10

First American

 

14

Goodyear Properties

 

20

GP Partnership Interests

 

3

GP Seller

 

3

Guaranties

 

4

Guaranty

 

4

Harborside

 

5

Harborside Membership Interests

 

5

Harborside Purchase and Sale Agreement

 

5

Harborside Seller

 

5

 

iv

--------------------------------------------------------------------------------


 

Hazardous Materials

 

41

Improvements

 

3

Indemnitor

 

37

Intangible Personal Property

 

4

iPortal

 

8

iStar

 

3

Land

 

3

Lease

 

4

Lease Event

 

16

Lease Files

 

9

Leases

 

4

Leasing Costs

 

28

License Agreements

 

5

LP Partnership Interests

 

3

LP Seller

 

3

Non-Imputation Endorsement

 

15

Northrop

 

5

OFAC

 

32

Operating Expenses

 

26

Operating Statements

 

9

Other Purchase and Sale Agreements

 

6

Other Real Properties

 

6

Other Sellers

 

6

Partnership Interests

 

2

Permitted Exceptions

 

14

Permitted Liabilities

 

34

Plan Assets

 

35

Portfolio Property

 

3

Portfolio Purchase and Sale Agreement

 

3

Portfolio Seller

 

3

Pre-Closing Tax Appeals

 

30

Property

 

3

Property Documents

 

8

Property Information

 

8

Purchase and Sale Agreements

 

1

Purchase Price

 

1

Purchaser

 

1

Real Property

 

3

Rent Roll

 

9

Reports

 

12

Seller

 

1

Seller’s Ownership Period

 

5

Seller’s Representatives

 

36

Service Contracts

 

4

Similar Law

 

44

SNDA

 

19

 

v

--------------------------------------------------------------------------------


 

Subsidiary

 

3

Subsidiary Agreement

 

3

Survey

 

9

Survival Period

 

36

Tangible Personal Property

 

4

Taxes

 

25

Tenant Estoppel Certificate

 

18

Tenant Receivables

 

26

Terminations

 

22

Third Party Estoppel Certificate

 

19

Title Affidavits

 

23

Title Commitment

 

14

Title Company

 

2

Title Policy

 

15

Unbilled Tenant Receivables

 

26

Uncollected Delinquent Tenant Receivables

 

27

Updated Property Information

 

11

 

vi

--------------------------------------------------------------------------------

 

PARTNERSHIP INTERESTS PURCHASE AND SALE AGREEMENT

 

This Partnership Interests Purchase and Sale Agreement (this “Agreement”) is
made and entered into by and between Purchaser and Seller.

 

RECITALS

 

A.            Defined terms are indicated by initial capital letters.  Defined
terms shall have the meanings set forth herein, whether or not such terms are
used before or after the definitions are set forth.

 

B.            Purchaser desires to purchase the Partnership Interests and Seller
desires to sell the Partnership Interests, all upon the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual terms, provisions, covenants and
agreements set forth herein, as well as the sums to be paid by Purchaser to
Seller, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, Purchaser and Seller agree as follows:

 

ARTICLE 1
BASIC INFORMATION

 

1.1           Certain Basic Terms.  The following defined terms shall have the
meanings set forth below:

 

1.1.1        “Seller”: collectively, GP Seller and LP Seller, provided that
references herein to “Seller” mean GP Seller with respect to the GP Partnership
Interests, LP Seller with respect to the LP Partnership Interests and, for all
other references to “Seller”, GP Seller and LP Seller, collectively, in each
case, as the context requires.

 

1.1.2        “Purchaser”: TRT Acquisitions LLC, a Delaware limited liability
company.

 

1.1.3        “Purchase Price”: $177,000,000.00; subject to adjustment as
provided herein. It is acknowledged and agreed by Purchaser and Seller that the
Purchase Price of the Partnership Interests is only for purposes of tax
reporting and calculation, accounting and allocation. In no event shall the
Purchase Price of the Partnership Interests be deemed or construed to reflect
the sales price of the Partnership Interests or the Property in a stand alone
transaction.

 

1.1.4        “Other Purchase and Sale Agreements”: collectively, the Portfolio
Purchase and Sale Agreement, the CTL Reston Member Interest Purchase and Sale
Agreement and the Harborside Purchase and Sale Agreement.

 

--------------------------------------------------------------------------------


 

1.1.5        “Title Company”:

 

First American Title Insurance Company
National Commercial Services — Chicago
30 North LaSalle Street, Suite 2700
Chicago, Illinois 60602

 

Attn:  John E. Beckstedt, Jr.
Telephone number:  (312) 917-7223
Facsimile number:  (888) 279-8547
E-mail:  jbeckstedt@firstam.com

 

And

 

Fidelity Title Insurance Company
8450 E. Crescent Parkway, Suite 410
Greenwood Village, CO 80111
Attn:  Ms. Valena Bloomquist
Telephone number:  (303) 244-9198
Facsimile number:  (720) 489-7593
E-mail:  valena.bloomquist@fnf.com

 

1.1.6                              “Escrow Agent”:

 

First American Title Insurance Company
National Commercial Services — Chicago
30 North LaSalle Street, Suite 2700
Attn:  John E. Beckstedt, Jr.
Telephone number:  (312) 917-7223
Facsimile number:  (888) 279-8547
E-mail:  jbeckstedt@firstam.com

 

1.1.7        “Financial Advisor”: HFF Securities L.P., an affiliate of Holliday
Fenoglio Fowler, LP.

 

1.1.8        “Effective Date”: The date on which this Agreement is executed by
the latter to sign of Purchaser or Seller, as indicated on the signature page of
this Agreement.  If the execution date is left blank by either Purchaser or
Seller, the Effective Date shall be the execution date inserted by the other
party.

 

1.1.9        Intentionally Deleted.

 

1.1.10      “Partnership Interests”: collectively, the GP Partnership Interests
and the LP Partnership Interests, in each case, as the context requires, it
being agreed that references herein to the “Partnership Interests” mean the GP
Partnership Interests with respect to the GP Seller and the LP Partnership
Interests with respect to the LP Seller.

 

2

--------------------------------------------------------------------------------


 

1.1.11      “Closing Date”: June 29, 2010, or such earlier date as may be agreed
to in writing by Purchaser and Seller.

 

1.1.12      “Confidentiality Agreement”: The letter agreement dated March 31,
2010 between iStar Financial Inc., an affiliate of Seller (“iStar), and
Purchaser.

 

1.1.13      “LP Seller”: iStar NG Inc., a Delaware corporation.

 

1.1.14      “GP Seller”: iStar NG GenPar Inc., a Delaware corporation.

 

1.1.15      “LP Partnership Interests”: the ninety-nine percent (99%) limited
partnership interests in the Subsidiary owned by LP Seller.

 

1.1.16      “GP Partnership Interests”: the one percent (1%) general partnership
interest in the Subsidiary owned by GP Seller.

 

1.1.17      “Subsidiary”: iStar NG LP, a Delaware limited partnership, in each
case, as applicable.

 

1.1.18      “Portfolio Purchase and Sale Agreement”: That certain Purchase and
Sale Agreement between Purchaser and certain sellers a party thereto
(individually or collectively as the context requires, “Portfolio Seller), dated
as of May 3, 2010, as amended by that certain First Amendment to Purchase and
Sale Agreement, dated as of May 11, 2010, as further amended by that certain
Second Amendment to Purchase and Sale Agreement, dated as of May 21, 2010 and as
further amended by that certain Third Amendment to Purchase and Sale Agreement
dated as of the date hereof.

 

1.1.19      “Portfolio Property”: Those certain properties described in the
Portfolio Purchase and Sale Agreement.

 

1.1.20      “Subsidiary Agreement”: that certain Limited Partnership Agreement
of the Subsidiary dated April 10, 2003, and any amendments thereto, if any.

 

1.1.21      “Property”: collectively, the following property:

 

(1)           Real Property. The land described in Exhibit A hereto (the
“Land”), together with (a) all improvements located thereon, including, without
limitation, those certain office buildings, but expressly excluding improvements
and structures owned by any tenant or other third party pursuant to the Leases
(the “Improvements”), (b) all right, title and interest of the Subsidiary, if
any, in and to the rights, benefits, privileges, easements, tenements,
hereditaments, and appurtenances thereon or in anywise appertaining thereto,
including without limitation, any and all minerals and mineral rights, oil, gas,
and oil and gas rights, development rights, air rights, water and water rights,
wells, well rights and well permits, water and sewer taps, and sanitary or storm
sewer capacity, and (c) all right, title, and interest of the Subsidiary, if
any, in and to all strips and gores and any land lying in the bed of any street,
road or alley, open or proposed, adjoining

 

3

--------------------------------------------------------------------------------


 

the Land (the Land, together with items (a), (b) and (c) of this
Section 1.1.21(1), collectively, the “Real Property”).

 

(2)           Leases and Guaranties. All of the Subsidiary’s right, title and
interest, without warranty except as set forth herein, in those existing leases
and subleases, including any amendments to such leases and subleases made by the
Subsidiary, described on Schedule 1.1.21(2) and all leases or sublease which may
be made by the Subsidiary after the Effective Date and prior to Closing as
permitted by this Agreement (individually a “Lease”“ and collectively the
“Leases”), all guaranties of such Leases, including any amendments to such
guaranties, described on Schedule 1.1.21(2) (individually a “Guaranty”“ and
collectively the “Guaranties”), and all other collateral securing the Leases or
Guaranties, including without limitation all security deposits and letters of
credit.

 

(3)           Tangible Personal Property. All of the Subsidiary’s right, title
and interest, without warranty, except as set forth herein, in the equipment,
machinery, furniture, furnishings, supplies and other tangible personal
property, if any, owned by the Subsidiary and now or hereafter located in and
used in connection with the operation, ownership or management of the Real
Property, but specifically excluding any items of personal property owned or
leased by any tenants at or on the Real Property and further excluding any items
of personal property owned by third parties and leased to the Subsidiary
(collectively, the “Tangible Personal Property”), which excluded items of
personal property are listed on Schedule 1.1.21(3).

 

(4)           Intangible Personal Property. All of the Subsidiary’s right, title
and interest, if any, without warranty, except as set forth herein, in all
intangible personal property related to the Real Property and the Improvements,
including, without limitation:  all trade names and trade marks associated with
the Real Property and the Improvements, including the Subsidiary’s rights and
interests, if any, in the name of the Real Property; the plans and
specifications and other architectural and engineering drawings for the
Improvements, if any; contract rights related to the operation, ownership or
management of the Real Property, including maintenance, service, construction,
supply and equipment rental contracts, if any, but not including Leases or
License Agreements (collectively, the “Service Contracts”); warranties;
governmental permits, approvals and licenses, if any; and telephone exchange
numbers (all of the items described in this Section 1.1.21(4) collectively
referred to as the “Intangible Personal Property”). Tangible Personal Property
and Intangible Personal Property shall not include (a) any appraisals or other
economic evaluations of, or projections with respect to, all or any portion of
the Property, including, without limitation, budgets prepared by or on behalf of
Seller and the Subsidiary or any affiliate of Seller or the Subsidiary, (b) any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to the Property, Seller and/or the Subsidiary, or which are subject to a
confidentiality agreement, (c) such documents, materials or information received
by Seller or the Subsidiary from

 

4

--------------------------------------------------------------------------------


 

tenants and covered by confidentiality agreements between such tenants and
Seller or the Subsidiary, except that such documents, materials or information
shall be included in Tangible Personal Property if Purchaser shall have agreed
in writing to be bound by the terms of such confidentiality agreements prior to
Seller’s delivery of such documents, materials and information to Purchaser, and
(d) any trade name, mark or other identifying material that includes the name
“iStar” or any derivative thereof.

 

(5)           License Agreements. All of the Subsidiary’s right, title and
interest, without warranty, except as set forth herein, in and to all agreements
(other than the Leases and the Guaranties), if any, for the leasing or licensing
of rooftop space or equipment, cable access and other space, telecommunications
equipment, equipment and facilities that are located on or within the Real
Property and generate income to the Subsidiary as the owner of the Real
Property, including agreements which may be made by the Subsidiary after the
Effective Date and prior to Closing as permitted by this Agreement (the “License
Agreements”).

 

1.1.22      “Books and Records”: collectively, all books and records maintained
by Seller and the Subsidiary in connection with the ownership or operation of
the Property or with respect to corporate matters of the Subsidiary.

 

1.1.23      “Extended Coverage”: means the deletion of exceptions 2, 3, 4 and 5
from Schedule B — Section 2 of the Title Commitment.

 

1.1.24      “Seller’s Ownership Period”: The period beginning on May 15, 2002
and continuing through the Closing Date.

 

1.1.25      “Harborside Purchase and Sale Agreement”: That certain Member
Interest Purchase and Sale Agreement between Purchaser and iStar Harborside LLC,
a Delaware limited liability company (“Harborside Seller”), dated as of May 3,
2010, as amended by that certain First Amendment to Member Interest Purchase and
Sale Agreement, dated as of May 11, 2010, as further amended by that certain
Second Amendment to Member Interest Purchase and Sale Agreement, dated as of
May 21, 2010 and as further amended by that certain Third Amendment to Member
Purchase and Sale Agreement, dated as of the date hereof.

 

1.1.26      “Harborside”: The property commonly known as Harborside Financial
Center Plaza X, Jersey City, New Jersey.

 

1.1.27      “Harborside Membership Interests”: The one hundred percent (100%)
membership interests in American Financial Exchange L.L.C. owned by Harborside
Seller.

 

1.1.28      “Northrop”: Northrop Grumman Systems Corporation, a Delaware
corporation.

 

1.1.29      “CTL Reston Member Interest Purchase and Sale Agreement”: That
certain Member Interest Purchase and Sale Agreement between Purchaser and CTL
Reston

 

5

--------------------------------------------------------------------------------


 

Seller, dated as of the date hereof relating to the purchase and sale of the CTL
Reston Membership Interests.

 

1.1.30      “CTL Reston Membership Interests”: One hundred percent (100%) of the
membership interests in CTL Reston.

 

1.1.31      “CTL Reston”: iStar CTL Sunset Hills — Reston LLC, a Delaware
limited liability company.

 

1.1.32      “Other Sellers”: collectively, CTL Reston Seller, Portfolio Seller
and Harborside Seller.

 

1.1.33      “Other Real Properties”: collectively, (A) Harborside and (B) the
property commonly known as 11493 Sunset Hills Road, Reston, Virginia.

 

1.1.34      “Acquired Interests”: collectively, the CTL Reston Membership
Interests and the Harborside Membership Interests.

 

1.1.35      “Other Purchase and Sale Agreements”: collectively, the Harborside
Purchase and Sale Agreement, the Portfolio Purchase and Sale Agreement and the
CTL Reston Member Interest Purchase and Sale Agreement.

 

1.1.36        “Acquired Properties”: collectively, the Partnership Interests,
the Acquired Interests and the Portfolio Property.

 

1.1.37      “CTL Reston Seller”: iStar CTL Holdco LLC, a Delaware limited
liability company.

 

1.2           Closing Costs.  Closing costs shall be allocated and paid as
follows:

 

Cost

 

Responsible Party

Title Commitment required to be delivered pursuant to Section 5.1

 

Seller

Premium for standard form Title Policy with Extended Coverage, Co-Insurance and
one-half (1/2) of the Non-Imputation Endorsement (subject to this Section 1.2
and Section 5.4) required to be delivered pursuant to Section 5.4

 

Seller

Premium for any upgrade of the Title Policy for additional coverage, including,
without limitation, the premium for any re-insurance, and any endorsements to
the Title Policy desired by Purchaser (except that Purchaser shall pay only
one-half (1/2) of the premium for the Non-Imputation Endorsement), any
inspection fee charged by the Title Company, tax certificates, municipal and
utility lien certificates, and any other Title Company charges other than those
required in connection with satisfying any liens which are not Permitted
Exceptions

 

Purchaser

 

6

--------------------------------------------------------------------------------


 

Any increase in the premium for the Title Policy attributable to obtaining
Co-Insurance as provided in Section 5.4

 

Purchaser

Any costs required to cause the Title Company to issue the Title Policy with
Extended Coverage

 

Seller

Costs of a new survey and/or any revisions, modifications or recertifications to
the existing Survey.

 

Seller

Costs for UCC Searches

 

Purchaser

Recording Fees

 

Paid in accordance with local custom

Any deed taxes, documentary stamps, transfer taxes, intangible taxes, mortgage
taxes or other similar taxes, fees or assessments

 

Paid in accordance with Schedule 1.2

Any escrow fee charged by Escrow Agent for conducting the Closing

 

Purchaser ½

Seller ½

Real Estate Fee to Financial Advisor

 

Seller

All other closing costs and expenses incident to this transaction and the
closing thereof shall be paid by the party incurring the same.

 

 

 

1.3           Notice Addresses.  All notices required or permitted to be sent
hereunder shall be sent as follows:

 

Purchaser:

TRT Acquisitions LLC

Copies to:

TRT Acquisitions LLC

 

 

 

 

 

518 17th Street, Suite 1700

 

518 17th Street, Suite 1700

 

Denver, CO 80202

 

Denver, CO 80202

Attention:

Mr. John Blumberg

 

Attention: Joshua J. Widoff, Esq.

 

Mr. Greg Moran

 

 

Telephone:

303-228-2200

 

Telephone: 303-228-2200

Facsimile:

303-577-9797

 

Facsimile: 303-869-4602

E-mail:

gmoran@dividendcapital.com

 

E-mail: jwidoff@dividendcapital.com

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Greenberg Traurig, LLP
200 Park Avenue
New York, NY 10166
Attention: Robert J. Ivanhoe, Esq.
Telephone: 212-801-9333
Facsimile: 212-801-6400
E-mail: ivanhoer@gtlaw.com

 

 

 

 

Seller:

c/o iStar Financial Inc.

Copies to:

iStar Financial Inc.

 

1114 Avenue of the Americas

 

1114 Avenue of the Americas

 

New York, NY 10036

 

New York, NY 10036

 

7

--------------------------------------------------------------------------------


 

 

Attention:

Samantha Garbus

 

Attn: Mary-Beth Roselle, Esq.

 

Telephone:

212-930-9407

 

Telephone: 212-930-9481

 

Facsimile:

212-930-9494

 

Facsimile: 212-930-9494

 

E-mail:

sgarbus@istarfinancial.com

 

E-mail: mroselle@istarfinancial.com

 

 

 

 

 

 

 

iStar Asset Services Inc.
180 Glastonbury Boulevard
Glastonbury, CT 06033
Attn: President
Telephone: 860-815-5910
Facsimile: 860-815-5901
E-mail: brubin@istarfinancial.com

 

 

 

 

 

 

 

Katten Muchin Rosenman LLP
525 West Monroe St.
Chicago, IL 60661-3693
Attn: Gregory P.L. Pierce, Esq.
Phone: 312-902-5541
Fax: 312-577-8893
Email: greg.pierce@kattenlaw.com

 

ARTICLE 2
PARTNERSHIP INTERESTS

 

2.1           Partnership Interests.  Subject to the terms and conditions of
this Agreement, Seller agrees to sell to Purchaser, and Purchaser agrees to
purchase from Seller, the Partnership Interests.

 

ARTICLE 3
EARNEST MONEY

 

Purchaser and Seller acknowledge and agree (i) that Purchaser has deposited with
Escrow Agent Earnest Money (as defined in the Portfolio Purchase and Sale
Agreement) in the amount of $46,200,000.00, (ii) that a portion of the Earnest
Money equal to the Partnership Interests Earnest Money is allocated to the
purchase and sale of the Partnership Interests pursuant to this Agreement, and
(iii) the Earnest Money, including the Partnership Interests Earnest Money,
shall be held and disbursed by Escrow Agent pursuant to, and in accordance with,
the terms and provisions of the Portfolio Purchase and Sale Agreement. 
“Partnership Interests Earnest Money” means the product of (1) the Earnest Money
and (2) the ratio of (A) the Purchase Price hereunder to (B) the sum of the
(x) Purchase Price hereunder, (y) the Purchase Price under the Portfolio
Purchase and Sale Agreement and (z) the Purchase Price under the CTL Reston
Member Interest Purchase and Sale Agreement

 

8

--------------------------------------------------------------------------------

 

ARTICLE 4
DUE DILIGENCE

 

4.1           Due Diligence Materials To Be Delivered.  Seller has delivered to
Purchaser complete (to Seller’s knowledge) copies of, or made electronic copies
available to Purchaser on Seller’s iPortal internet site relating to the
Property and Partnership Interests (“iPortal”), the following (the “Property
Information,” or the “Property Documents”):

 

4.1.1        Rent Roll.  A current rent roll in Seller’s standard form (“Rent
Roll”) for the Property;

 

4.1.2        Financial Information.  Operating statements and summaries of
capital expenditures pertaining to the Property during the Seller’s Ownership
Period (collectively, “Operating Statements”);

 

4.1.3        Environmental Reports.  A copy of any environmental reports or
environmental site assessments related to the Property prepared for the benefit
of Seller or the Subsidiary, it being acknowledged by Purchaser that Purchaser
shall not be entitled to rely thereon absent an express reliance letter from the
company issuing such environmental reports or environmental site assessments
obtained by Purchaser at Purchaser’s sole cost and expense;

 

4.1.4        Tax Statements. Ad valorem tax statements relating to the Property
for Seller’s Ownership Period;

 

4.1.5        Survey.  A copy of the most current survey, if any, of the Property
in Seller’s possession (the “Survey”);

 

4.1.6        Service Contracts.  Copies of any Service Contracts for the
Property;

 

4.1.7        Personal Property.  A list of Tangible Personal Property for the
Property;

 

4.1.8        License Agreements.  Copies of any License Agreements for the
Property;

 

4.1.9        Lease Files.  The lease file for the Leases affecting the Property,
including, without limitation, the Leases, any amendments thereto, the
Guaranties (if applicable), any amendments thereto, any letter agreements, any
assignments which are then in effect and any letters of credit which are then in
effect (collectively, the “Lease Files”);

 

4.1.10      Maintenance Records and Warranties.  Maintenance work orders for the
Property for the 12 months preceding the Effective Date and warranties for the
Property, if any, on roofs, air conditioning units, fixtures and equipment;

 

4.1.11      Plans and Specifications.  Building plans and specifications
relating to the Property, if any;

 

4.1.12      Licenses, Permits and Certificates of Occupancy.  Licenses, permits
and certificates of occupancy relating to the Property and umbrella policies
related thereto;

 

9

--------------------------------------------------------------------------------


 

4.1.13      Insurance Certificates. Copies of certificates evidencing the
existing liability and casualty insurance coverage for the Property maintained
by the Subsidiary and other affiliates of Seller;

 

4.1.14      Intentionally Deleted;

 

4.1.15      Organizational Documents.  The Subsidiary Agreement, all related
articles, charters, certificates of formation, and registrations and minutes,
and any amendments and modifications thereto;

 

4.1.16      Books and Records.  The Books and Records; and

 

4.1.17      Financial Statements. Unaudited financial statements and reports of
the Subsidiary in such form as compiled by Seller or the Subsidiary during
Seller’s Ownership Period (collectively, the “Financial Statements”).

 

Except for the Rent Roll contemplated in Section 4.1.1, Seller’s obligation to
deliver the items listed in this Section 4.1 shall be limited to the extent such
items are in the possession of Seller or the Subsidiary.

 

4.2           Physical Due Diligence.  As of the Effective Date, Purchaser
acknowledges and agrees that Purchaser has conducted such inspections and tests
of the Property, including surveys and architectural, engineering, geotechnical
and environmental inspections and tests, as Purchaser has deemed necessary to
satisfy itself as to the condition of the Property.  Commencing on the Effective
Date and continuing until the Closing, subject to the terms of the Leases,
Purchaser shall have reasonable access to the Property at all reasonable times
during normal business hours, upon appropriate notice to tenants as permitted or
required under the Leases, for the purpose of conducting such additional
reasonably necessary tests, including surveys and architectural, engineering,
geotechnical and environmental inspections and tests, provided that
(a) Purchaser must give Seller the greater of (i) two (2) full Business Days’ or
(ii) the minimum notice period required by the applicable Leases for the
Property, written notice of any such inspection or test, and with respect to any
intrusive inspection or test (i.e., core sampling) must obtain Seller’s prior
written consent (which consent shall not be unreasonably withheld or
conditioned), (b) prior to performing any inspection or test, Purchaser must
deliver a certificate of insurance to Seller evidencing that Purchaser and its
contractors, agents and representatives have in place (and Purchaser and its
contractors, agents and representatives shall maintain during the pendency of
this Agreement) (1) commercial general liability insurance with limits of at
least One Million Dollars ($1,000,000) per occurrence and Two Million Dollars
($2,000,000) in the aggregate for bodily injury or death and property damage
insurance including coverage for contractual liability and personal and
advertising injury with respect to Purchaser’s obligations hereunder, and
(2) workers’ compensation and employers’ liability insurance with limits of at
least $100,000 each accident, $100,000 each employee and $500,000 policy limit,
all covering any accident arising in connection with the presence of Purchaser,
its contractors, agents and representatives on the Property, which insurance,
except for workers’ compensation and employers’ liability, shall (A) name as
additional insureds thereunder Seller, the Subsidiary and such other parties
holding insurable interests as Seller may designate and (B) be written by a
reputable insurance company having a rating of at least “A+:VII” by Best’s
Rating Guide (or a

 

10

--------------------------------------------------------------------------------


 

comparable rating by a successor rating service), and (C) otherwise be subject
to Seller’s prior approval, which approval shall not be unreasonably withheld,
conditioned or delayed, and (c) all such tests shall be conducted by Purchaser
in compliance with Purchaser’s responsibilities set forth in Section 4.9 below. 
The requirement to carry the insurance specified in the preceding sentence may
be satisfied through blanket or umbrella insurance policies carried by Purchaser
or its affiliates.  Purchaser shall bear the cost of all such inspections or
tests and shall be responsible for and act as the generator with respect to any
wastes generated by those tests, which obligation shall survive the termination
of this Agreement.  Subject to the provisions of Section 4.7 hereof, Purchaser
or Purchaser’s representatives may communicate with any Seller-designated tenant
representative; provided, however, Purchaser must contact Seller at least three
(3) full Business Days in advance by telephone to inform Seller of Purchaser’s
intended communication with any Seller-designated tenant representative and
allow Seller the opportunity to participate in such communication if Seller
desires.  No assurance or guaranty is afforded by Seller that any
Seller-designated tenant representative will communicate with Purchaser or
Purchaser’s representatives.  Subject to the provisions of Section 4.7 and 4.10
hereof, Purchaser or Purchaser’s representatives may, without Seller’s consent
or participation, communicate with any governmental authority for the sole
purpose of gathering information regarding current zoning compliance of the Real
Property and current entitlements with respect to the Real Property in
connection with the transaction contemplated by this Agreement.  Other than as
set forth in the previous sentence, Purchaser must contact Seller at least three
(3) full Business Days in advance by telephone to inform Seller of Purchaser’s
intended communication with any governmental authority and to allow Seller the
opportunity to participate in such communication if Seller desires.  As used in
this Section 4.2, “communicate” and “communication” shall mean the initiation
of, response to, or sharing or exchange of information, knowledge or messages,
whether by oral, written or electronic methods or media, or by any other means
in person or otherwise, and includes requests for inspections or other access to
the Property.

 

4.3           Due Diligence/Financing Contingency Termination Rights.

 

4.3.1          Purchaser acknowledges and agrees that as of the Effective Date
Purchaser has received or had access to all Property Documents (as defined
herein and in the Other Purchase and Sale Agreements) and has conducted all
inspections and tests of the Property, the Acquired Properties and the Other
Real Property that it considers important.

 

4.3.2        Purchaser intends to obtain financing for the transactions
contemplated by this Agreement and the Other Purchase and Sale Agreements from
(i) Fixed Rate Lender, Floating Rate Lender and Harborside Lender pursuant to
the terms of the Fixed Rate Loan Term Sheet, the Floating Rate Loan Term Sheet
and the Harborside Term Sheet, respectively, copies of which have been delivered
to iStar and Seller, and (ii) iStar in the form of the Mezzanine Loan.  iStar
has agreed to provide the Mezzanine Loan on and subject to the terms and
conditions of Section 4.3.2 of the Portfolio Purchase and Sale Agreement and
Schedule 4.3.2 attached thereto. Capitalized terms used in this Section 4.3.2
and not defined in this Agreement shall have the meanings ascribed to such terms
in the Portfolio Purchase and Sale Agreement.

 

4.4           Updated Property Information.  From the Effective Date through the
Closing Date, if and to the extent that Seller or the Subsidiary receives from
an unaffiliated third-party any additional Property Information not previously
provided to Purchaser, or if and to the extent

 

11

--------------------------------------------------------------------------------


 

that Seller or the Subsidiary receive any document, notice or correspondence
from an unaffiliated third-party or otherwise obtains actual knowledge from an
unaffiliated third-party source of a condition arising after the Effective Date
that would render any of the representations and warranties of Seller in
Section 9.1 untrue if and to the extent remade after the Effective Date, Seller
shall promptly so notify Purchaser and shall make electronic copies of all such
documents, notices, correspondence or other information in Seller’s or the
Subsidiary’s possession (“Updated Property Information”) available to Purchaser
on iPortal. Updated Property Information may include any information disclosed
in the Tenant Estoppel Certificate, but such updated information shall remain
subject to Purchaser’s rights pursuant to Section 7.2.1(1) and 7.2.3.  The
representations and warranties of Seller in Section 9.1 shall be deemed amended
to reflect such Updated Property Information, provided that if the amendment or
deemed amendment of any representation or warranty reflects a fact or
circumstance that would trigger a termination, extension or other right of
Purchaser under this Agreement, the amendment or deemed amendment of any
representation or warranty to reflect such fact or circumstance shall not
vitiate such right of Purchaser.

 

4.5           Return of Documents and Reports.  As additional consideration for
the transaction contemplated herein, if Purchaser terminates this Agreement,
Purchaser shall provide to Seller, if requested by Seller, promptly following
the receipt of notice from Seller after the termination of this Agreement,
copies of all “Reports”.  “Reports”“ mean (a) written third-party reports,
tests, investigations and studies that pertain to contamination of, or
environmental concerns regarding, the Property delivered to Purchaser or its
affiliates, and (b) all other written third party reports, investigations and
studies, other than economic analyses in each case under (a) and (b) prepared
for Purchaser in connection with its due diligence review of the Property,
including, without limitation, any and all Reports involving structural or
geological conditions, environmental, hazardous waste or hazardous substances
contamination of the Property, if any.  The Reports shall not include any
documents, materials or information which are subject to attorney/client, work
product or similar privilege, which constitute attorney communications with
respect to the Property and/or Purchaser, or which are subject to a
confidentiality agreement.  The Reports shall be delivered to Seller at no cost
to Seller and without any representation or warranty as to the completeness or
accuracy of the Reports or any other matter relating thereto.  Purchaser’s
obligation to deliver the Reports to Seller shall survive the termination of
this Agreement.

 

4.6           Service Contracts.  On or prior to the Closing Date, Purchaser
will advise Seller in writing which Service Contracts Purchaser requests that
Seller or the Subsidiary terminate at or prior to Closing, provided Seller and
the Subsidiary shall have no obligation to terminate any Service Contracts which
by their terms cannot be terminated without penalty or payment of a fee (unless
Purchaser agrees in writing to pay such fee).  Seller shall deliver at Closing
notices of termination of all Service Contracts that Purchaser so directs.  The
Subsidiary shall from and after the Closing Date continue to be bound by those
Service Contracts (a) that Purchaser has elected not to have Seller or the
Subsidiary terminate, and (b) for which a termination notice is delivered as of
or prior to Closing but for which termination is not effective until after
Closing.

 

4.7           Proprietary Information; Confidentiality.  Purchaser agrees that
it is bound by the Confidentiality Agreement as if it were a party thereto, and
the Confidentiality Agreement remains in full force and effect. Notwithstanding
anything to the contrary set forth in the

 

12

--------------------------------------------------------------------------------


 

Confidentiality Agreement, (a) each party acknowledges that the other party
shall be allowed to disclose the existence of this Agreement and the contents
thereof in order to comply with certain disclosure requirements relating to
public companies and their affiliates and (b) Purchaser shall be allowed to
disclose the existence of this Agreement, and deliver the Property Information
and Updated Property Information, to third parties in connection with such third
parties’ potential acquisition from Purchaser of the Partnership Interests, the
Property or interests therein after the Closing Date so long as such third
parties have agreed in writing to be bound by the terms of the Confidentiality
Agreement prior to Purchaser’s disclosure of the existence of this Agreement,
and delivery of the Property Information and Updated Property Information, to
such third parties. The parties shall coordinate, in advance, with respect to
any such public filings and/or press releases.  After the Closing there shall be
no restriction as between Purchaser, on the one hand, and Seller and the
Subsidiary, on the other hand, on Purchaser’s disclosure of Property Information
or Updated Property Information.

 

4.8           No Representation or Warranty by Seller.  Purchaser acknowledges
that, except as expressly set forth in this Agreement, Seller has not made and
does not make any warranty or representation regarding the truth, accuracy or
completeness of the Property Documents, the Updated Property Information or the
source(s) thereof.  Purchaser further acknowledges that some if not all of the
Property Documents and Updated Property Information were prepared by third
parties other than Seller and the Subsidiary.  Except as expressly set forth in
this Agreement or in any of the documents delivered at the Closing, (a) Seller
expressly disclaims any and all liability for representations or warranties,
express or implied, statements of fact and other matters contained in such
information, or for omissions from the Property Documents or Updated Property
Information, or in any other written or oral communications transmitted or made
available to Purchaser, (b) Purchaser shall rely solely upon its own
investigation with respect to the Partnership Interests and the Property,
including, without limitation, their physical, environmental or economic
condition, compliance or lack of compliance with any ordinance, order, permit or
regulation or any other attribute or matter relating thereto, and (c) Seller and
the Subsidiary have not undertaken any independent investigation as to the
truth, accuracy or completeness of the Property Documents and Updated Property
Information and are providing the Property Documents and Updated Property
Information solely as an accommodation to Purchaser.

 

4.9           Purchaser’s Responsibilities.  In conducting any inspections,
investigations or tests of the Property, Property Documents and/or Updated
Property Information, Purchaser and its agents and representatives shall: 
(a) not disturb the tenants or interfere with their use of the Property pursuant
to their respective Leases; (b) not interfere with the operation and maintenance
of the Property; (c) not damage any part of the Property or any personal
property owned or held by any tenant or any third party; (d) not injure or
otherwise cause bodily harm to Seller or its agents, guests, invitees,
contractors and employees or any tenants or their agents, guests, invitees,
contractors and employees; (e) comply with all applicable laws; (f) promptly pay
when due the costs of all tests, investigations, and examinations done with
regard to the Property; (g) not permit any liens to attach to the Real Property
by reason of the exercise of its rights hereunder; (h) subject to the provisions
of Section 4.10, repair any damage to the Real Property resulting directly or
indirectly from any such inspection or tests; and (i) not reveal or disclose
prior to Closing any information obtained during the Inspection Period (as
defined in the Portfolio Purchase and Sale Agreement) concerning the Property,
the Property Documents and

 

13

--------------------------------------------------------------------------------


 

the Updated Property Information to anyone other than the Permitted Recipients
(as defined in the Confidentiality Agreement), in accordance with the
confidentiality standards set forth in Section 4.7 above, or except as may be
otherwise required by law.  Purchaser’s obligations under this Section 4.9 shall
survive the termination of this Agreement.

 

4.10         Purchaser’s Agreement to Indemnify.  Purchaser hereby agrees to
indemnify, defend and hold Seller and the Subsidiary harmless from and against
any and all liens, claims, causes of action, damages, liabilities and expenses
(including reasonable attorneys’ fees) arising out of Purchaser’s inspections or
tests permitted under this Agreement or any violation of the provisions of
Sections 4.2, 4.7, and 4.9; provided, however, the indemnity shall not protect
Seller and the Subsidiary from any liabilities for matters merely discovered by
Purchaser (i.e., environmental contamination) so long as Purchaser’s actions do
not aggravate any pre-existing liability of Seller and the Subsidiary it being
agreed by Purchaser and Seller that the mere discovery by Purchaser of such
matters shall not constitute an aggravation of any pre-existing liability of
Seller and the Subsidiary.  Purchaser also hereby agrees to indemnify, defend
and hold any tenant harmless from and against any and all claims, causes of
action, damages, liabilities and expenses which such tenant may suffer or incur
due to Purchaser’s breach of its obligation under Sections 4.7 and 4.9 above to
maintain the confidential nature of any Property Documents, Updated Property
Information or other information relative to such tenant.  Purchaser’s
obligations under this Section 4.10 shall survive the termination of this
Agreement and shall survive the Closing.

 

ARTICLE 5
TITLE AND SURVEY

 

5.1           Title Commitment.  Purchaser acknowledges that a copy of a current
commitment for title insurance or a preliminary title report with respect to the
Property, together with copies of all documents of record referred to therein
(the “Title Commitment”) issued by First American on an ALTA 2006 Owner’s
Form or state promulgated form has been delivered or made available to
Purchaser.

 

5.2           Updated Survey.  Purchaser has arranged, at Seller’s expense, for
the preparation of a new survey or the revision, modification, or
re-certification of the existing Survey as necessary in order for First American
to delete the survey exception from the Title Policy.

 

5.3           Title Review.  Seller shall have no obligation to cure title
objections except liens of an ascertainable amount created by, under or through
Seller or the Subsidiary, or assumed by Seller or the Subsidiary, which liens
Seller shall cause to be released at or prior to Closing (with Seller having the
right to apply the Purchase Price or a portion thereof for such purpose), and
Seller or the Subsidiary shall deliver the Property free and clear of any such
liens; provided, however, that the foregoing requirement to discharge liens
shall not apply to liens on any tenant’s leasehold estate.  Seller further
agrees to remove any exceptions or encumbrances to title which are voluntarily
created by, under or through Seller or the Subsidiary after the Effective Date
without Purchaser’s consent (if requested, such consent shall not be
unreasonably withheld or delayed).  The term “Permitted Exceptions”“ shall mean
the exceptions to title set forth in the Pro Forma Policy (as defined in the
Portfolio Purchase and Sale Agreement) as updated by

 

14

--------------------------------------------------------------------------------


 

the Title Company as a result of (i) any actions taken by Seller which are
expressly permitted by the terms of this Agreement or (ii) any acts or failure
to act taken by Purchaser.

 

5.4           Delivery of Title Policy and Non-Imputation Endorsement at
Closing.  The parties acknowledge that First American Title Insurance Company,
National Commercial Services — Chicago (“First American”) and Fidelity Title
Insurance Company (“Fidelity”) constitute the Title Company. First American
shall act as the lead Title Company and underwriter and shall issue the Title
Policy and the Non-Imputation Endorsement; provided, however, that Purchaser may
obtain co-insurance from Fidelity in the amount of up to fifty percent (50%) of
the Purchase Price of the Property in the form of a co-insurance endorsement
(“Co-Insurance”) so long as (i) the cost of such Co-Insurance does not increase
the total cost of title insurance that Seller would otherwise pay to First
American if First American were insuring the full Purchase Price unless
Purchaser pays for such increased cost of title insurance and (ii) the issuance
of such Co-Insurance does not delay the Closing. Purchaser, at Purchaser’s sole
cost and expense, may obtain re-insurance with respect to the Title Policy from
such third parties as Purchaser may elect so long as obtaining such re-insurance
does not delay the Closing. In the event that the Title Company does not issue
at Closing, or unconditionally commit at Closing to issue, to Purchaser, (i) an
owner’s title insurance policy and Co-Insurance in accordance with the Title
Commitment with Extended Coverage, insuring the Subsidiary’s title interest in
the Real Property in the amount of the Purchase Price, subject only to the
exclusions from coverage contained in the policy and the Permitted Exceptions
(the “Title Policy”) and (ii) a non-imputation endorsement with respect to the
conveyance of the Partnership Interests in the form approved for issuance in the
State of Virgina (the “Non-Imputation Endorsement”), Purchaser shall have the
right, subject to the limitations of Sections 7.2.1(4) and 7.2.2(9), to
terminate this Agreement, in which case the parties hereto shall have no further
rights or obligations, other than those that by their terms survive the
termination of this Agreement; provided, however, if either Title Company alone
is willing to deliver the Title Policy in the amount of the Purchase Price and
the Non-Imputation Endorsement, Purchaser agrees to accept such Title Policy and
Non-Imputation Endorsement and Purchaser shall have no right to terminate this
Agreement.

 

ARTICLE 6
OPERATIONS AND RISK OF LOSS

 

6.1           Ongoing Operations.  From the Effective Date through Closing:

 

6.1.1        Leases, Service Contracts and License Agreements.  Seller will
cause the Subsidiary to perform their material obligations under the Leases,
Service Contracts and License Agreements unless the Subsidiary are excused from
performing such obligations pursuant to such Leases, Services Contracts and
License Agreements.

 

6.1.2        New Contracts.  Except as provided in Section 6.1.4, Seller will
not cause the Subsidiary to enter into any contract that will be an obligation
affecting the Property subsequent to the Closing, except contracts entered into
in the ordinary course of business that are terminable without cause and without
the payment of any termination penalty on not more than 30 days’ prior notice.

 

15

--------------------------------------------------------------------------------


 

6.1.3        Maintenance of Improvements; Removal of Personal Property.  Subject
to Sections 6.2 and 6.3, Seller shall cause the Subsidiary to maintain or cause
the Subsidiary to use reasonable efforts to cause the tenants under the Leases
to maintain all Improvements substantially in their present condition (ordinary
wear and tear and casualty excepted) and in a manner consistent with the
Subsidiary’s maintenance of the Improvements during the Subsidiary’s period of
ownership.  Seller will cause the Subsidiary not to remove any Tangible Personal
Property except as may be required for necessary repair or replacement or with
respect to items that, in Seller’s judgment are obsolete, and replacement shall
be of approximately equal quality and quantity as the removed item of Tangible
Personal Property.

 

6.1.4        Leasing; License Agreements.  Seller will cause the Subsidiary not
to (i) amend or terminate any existing Lease or License Agreement, (ii) consent
to the assignment of any Lease or License Agreement, (iii) enter into any new
Lease or new License Agreement, (iv) grant their consent, to the extent the
Subsidiary’s consent is required, to a sublease of the Property, a modification
of a sublease, an assignment of a sublease or other item for which a consent is
required under any Lease or License Agreement or (v) grant an acknowledgement
with respect to a sublease of the Property, a modification of a sublease or an
assignment of a sublease (the foregoing items (i), (ii), (iii), (iv) and (v) are
each referred to herein as, a “Lease Event”) after the Effective Date and prior
to the Closing Date without first (a) providing Purchaser all relevant
supporting documentation, as reasonably determined by Seller, including, without
limitation, financial information for the assignee, tenant, subtenant and any
guarantor to the extent in Seller’s or the Subsidiary’s possession, and
(b) obtaining Purchaser’s approval of such Lease Event.  Purchaser shall be held
to the same standard for approval as Seller or the Subsidiary, as applicable,
are held to in the document giving rise to such approval, consent, or
acknowledgement right, and Purchaser agrees to give Seller written notice of its
approval or disapproval of a proposed Lease Event within three (3) Business Days
after Purchaser’s receipt of the items in Section 6.1.4(a) and
Section 6.1.4(b).  If Purchaser does not respond to Seller’s request within such
time period, then Purchaser will be deemed to have approved such Lease Event. So
long as Purchaser has complied with the standard for review described above,
Purchaser may withhold its approval in its reasonable discretion, and Seller
will cause the Subsidiary not to execute or grant such Lease Event without
Purchaser’s written approval.

 

Seller shall cause the Subsidiary not to apply any tenant or licensee security
deposits on account of any alleged default by any tenant or licensee unless the
Subsidiary has terminated the applicable Lease or License Agreement and obtained
possession of the demised or licensed premises.  All tenant and licensee
security deposits collected and not applied by the Subsidiary as of the
Effective Date are set forth on Schedule 6.1.4.

 

6.1.5          Insurance.  Seller will cause the Subsidiary not to terminate or
allow any insurance maintained by the Subsidiary with respect to the Property or
any umbrella coverage insurance carried by any affiliate of Seller which insures
the Property to lapse unless replaced by equivalent coverage. Upon the Effective
Date, Seller shall cause the Subsidiary and Seller’s affiliates to name
Purchaser as an additional insured on all insurance maintained by the Subsidiary
with respect to the Property and on all umbrella insurance coverage carried by
any affiliate of Seller which insures the Property.

 

16

--------------------------------------------------------------------------------

 

6.1.6          No Amendment.  After the Effective Date, Seller shall not, and
Seller shall not permit the Subsidiary, to amend the Subsidiary Agreement.

 

6.1.7          No Merger. Seller shall not permit the Subsidiary to merge or
consolidate with or agree to merge or consolidate with, or purchase or agree to
purchase all or substantially all of the assets of, or otherwise acquire, any
corporation, partnership or other business organization.

 

6.1.8          Partnership Interests.  Seller shall not permit the Subsidiary to
authorize for issuance, issue, sell or delivery any additional partnership
interests in the Subsidiary or grant any option, warrant or other right to
purchase any such partnership interests. Seller shall not permit the Subsidiary
to split, combine or reclassify any of the partnership interests in the
Subsidiary.

 

6.1.9          Debt.  Seller shall not permit the Subsidiary to incur or become
subject to, nor agree to incur, any debt for borrowed money, guaranty any
indebtedness, or incur any liabilities other than and specifically excluding
liabilities incurred in the ordinary course of business related to the ownership
and management of the Property.

 

6.1.10        Conditions and Obligations. To the extent performance of any
obligation of Seller under this Agreement or the satisfaction of any condition
of Purchaser’s obligation to close requires the performance of the Subsidiary,
Seller shall cause the applicable Subsidiary, as the case may be, to perform or
satisfy same.

 

6.2           Casualty.  If after the Effective Date and prior to the Closing
the Property is damaged by fire or other casualty (a “Casualty”), Seller shall,
promptly upon Seller or the Subsidiary receiving actual knowledge thereof,
notify Purchaser of the same.  If, as a result of such Casualty, Northrop is
entitled to and elects to terminate its Lease with respect to the Property (a
“Casualty Tenant Termination Event”), then Seller shall promptly upon Seller or
the Subsidiary receiving notice of such Casualty Tenant Termination Event notify
Purchaser of the same (a “Casualty Tenant Termination Notice”). Within five
(5) days after receipt of the Casualty Tenant Termination Notice (but in no
event later than the Closing Date), Purchaser shall notify Seller in writing of
Purchaser’s election to either (i) subject to the limitations of
Section 7.2.1(4) and 7.2.2(9), terminate this Agreement, in which case the
parties hereto shall have no further rights or obligations hereunder, except for
rights and obligations which, by their terms, survive the termination hereof, or
(ii) to acquire the Partnership Interests notwithstanding the Casualty Tenant
Termination Event. If (i) Purchaser elects to acquire the Partnership Interests
notwithstanding the Casualty Tenant Termination Event or fails to terminate this
Agreement with respect to the Partnership Interests within such five (5) day
period, or (ii) such Casualty does not give rise to a Casualty Tenant
Termination Event, then Purchaser shall proceed to Closing, and as of Closing,
(1) Seller shall provide written confirmation that any resulting insurance
proceeds (including any rent loss insurance and rent abatement insurance
applicable to any period beginning with the Closing Date) due the Subsidiary or
an affiliate of Seller as a result of such Casualty will be available after
Closing to the Subsidiary to effectuate the needed repairs, (2) the Subsidiary
shall maintain full responsibility for all needed repairs (subject to the terms
of the Lease with respect to any rights of Northrop), and (3) Purchaser shall
receive a credit at Closing for any deductible amount under such insurance
policies to the extent not payable by Northrop.

 

17

--------------------------------------------------------------------------------


 

Notwithstanding anything contained herein to the contrary, if a Casualty shall
occur to the Property and, as a result of such Casualty, the lender providing
the Fixed Rate Loan or the Floating Rate Loan will not close the Fixed Rate Loan
or the Floating Rate Loan, as applicable, with respect to such Property, then,
subject to the limitations of Sections 7.2.1(4) and 7.2.2(9), this Agreement
shall automatically terminate, in which case the parties hereto shall have no
further right or obligations hereunder, except for rights and obligations which,
by their terms, survive the termination hereof.

 

6.3           Condemnation. If after the Effective Date and prior to the Closing
Seller or the Subsidiary receives notice of, or proceedings are instituted for,
eminent domain with respect to the Property or any portion thereof (a
“Condemnation”), Seller shall, promptly upon Seller or the Subsidiary receiving
actual knowledge thereof, notify Purchaser of the same.  If, as a result of such
Condemnation, Northrop is entitled to and elects to terminate its Lease with
respect to such Condemnation (a “Condemnation Tenant Termination Event”), then
Seller shall promptly upon Seller or any Affiliate receiving notice of such
Condemnation Tenant Termination Event notify Purchaser of the same (a
“Condemnation Tenant Termination Notice”). Within five (5) days after receipt of
the Condemnation Tenant Termination Notice (but in no event later than the
Closing Date), Purchaser shall notify Seller in writing of Purchaser’s election
to either (i) subject to the limitations of Section 7.2.1(4) and 7.2.2(9),
terminate this Agreement, in which case the parties hereto shall have no further
rights or obligations hereunder, except for rights and obligations which, by
their terms, survive the termination hereof, or (ii) to acquire the Partnership
Interests notwithstanding the Condemnation Tenant Termination Event. If
(i) Purchaser elects to acquire the Partnership Interests notwithstanding the
Condemnation Tenant Termination Event or fails to terminate this Agreement with
respect to the Partnership Interests within such five (5) day period, or
(ii) such Condemnation does not give rise to a Condemnation Tenant Termination
Event, then Purchaser shall proceed to Closing, and as of Closing, the
Subsidiary shall maintain the right to negotiate and otherwise deal with the
condemning authority in respect of such Condemnation (subject to the terms of
the Lease with respect to any rights of Northrop). Notwithstanding anything
contained herein to the contrary, if a Condemnation shall occur to any Property
and, as a result of such Condemnation, the lender providing the Fixed Rate Loan
or the Floating Rate Loan will not close the Fixed Rate Loan or the Floating
Rate Loan, as applicable, with respect to such Property, then, subject to the
limitations of Sections 7.2.1(4) and 7.2.2(9), this Agreement shall
automatically terminate, in which case the parties hereto shall have no further
right or obligations hereunder, except for rights and obligations which, by
their terms, survive the termination hereof.

 

6.4           Tenant Estoppel Certificate/SNDA.

 

6.4.1        Purchaser and Seller acknowledge and agree that as of the Effective
Date, Seller, on behalf of the Subsidiary, has sent Northrop (with a copy to
Purchaser) a request for an estoppel certificate in the form approved by
Purchaser (such estoppel certificate is referred to herein as the “Tenant
Estoppel Certificate”).  Purchaser acknowledges that it has approved the form of
the Tenant Estoppel Certificate sent to Northrop as of the Effective Date. 
Seller and the Subsidiary shall not be obligated to expend any funds in
connection with obtaining the Tenant Estoppel Certificate, declare any default
under the Northrop Lease or commence any legal action for enforcement of the
Northrop Lease in order to obtain such Tenant Estoppel Certificate. Seller and
the Subsidiary shall copy Purchaser on the initial correspondence soliciting the
Tenant

 

18

--------------------------------------------------------------------------------


 

Estoppel Certificate and shall use commercially reasonable efforts to forward to
Purchaser any written communications, including, without limitation, letters,
memorandums, e-mails, comments and conditions, received from Northrop in
connection with Northrop’s execution of the Tenant Estoppel Certificate.

 

6.4.2        Purchaser and Seller acknowledge and agree that as of the Effective
Date, Seller, on behalf of the Subsidiary, has sent an estoppel certificate
addressed to the party listed on Schedule 6.4.2 (the “Third Party Estoppel
Certificate”).  Seller and the Subsidiary shall not be obligated to expend any
funds in connection with obtaining any such Third Party Estoppel Certificate,
declare any default under any agreement or commence any legal action for
enforcement of any agreement in order to obtain any such Third Party Estoppel
Certificate.  Seller shall copy Purchaser on the initial correspondence
soliciting the Third Party Estoppel Certificate and shall use commercially
reasonable efforts to forward to Purchaser any written communications,
including, without limitation, letters, memorandums, e-mails, comments and
conditions, received from the third parties in connection with the third
parties’ execution of the Third Party Estoppel Certificate.

 

6.4.3        Purchaser and Seller acknowledge and agree that as of the Effective
Date, Seller, on behalf of the Subsidiary, has sent Northrop (with a copy to
Purchaser) a request for a subordination, non-disturbance and attornment
agreement in a form approved by Fixed Rate Lender and/or the Floating Rate
Lender (such subordination, non-disturbance and attornment agreement is referred
to herein as, an “SNDA”).  Seller and the Subsidiary shall not be obligated to
expend any funds in connection with obtaining the SNDA, declare any default
under the Northrop Lease or commence any legal action for enforcement of the
Northrop Lease in order to obtain the SNDA.  Seller and the Subsidiary shall
copy Purchaser on the initial correspondence soliciting the SNDA and shall use
commercially reasonable efforts to forward to Purchaser any written
communications, including, without limitation, letters, memorandums, e-mails,
comments and conditions, received from any Northrop in connection with
Northrop’s execution of the SNDA.

 

ARTICLE 7
CLOSING

 

7.1           Closing.  The consummation of the transaction contemplated herein
(“Closing”) shall occur on the Closing Date at the offices of Escrow Agent (or
such other location as may be mutually agreed upon by Seller and Purchaser). 
Funds shall be deposited into and held by Escrow Agent in a closing escrow
account with a bank satisfactory to Purchaser and Seller.  Upon satisfaction or
completion of all closing conditions and deliveries, the parties shall direct
Escrow Agent to immediately record those closing documents which are to be
recorded, and deliver originals or copies of the closing documents to the
appropriate parties and make disbursements according to the closing statements
executed by Seller and Purchaser.

 

7.2           Conditions to Parties’ Obligation to Close.  In addition to all
other conditions set forth herein, the obligation of Seller, on the one hand,
and Purchaser, on the other hand, to consummate the transactions contemplated
hereunder are conditioned upon the following:

 

19

--------------------------------------------------------------------------------


 

7.2.1        Conditions to Seller’s Obligations to Close.

 

(1)           Representations and Warranties.  Purchaser’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date;

 

(2)           Deliveries.  As of the Closing Date, Purchaser shall have tendered
all deliveries to be made by Purchaser at Closing;

 

(3)           Actions, Suits, etc.  There shall exist no pending or threatened
actions, suits, arbitrations, claims, attachments, proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, against Purchaser that would materially and adversely affect
Purchaser’s ability to perform its obligations under this Agreement;

 

(4)           Property. It shall be a condition to Seller’s obligation to close
hereunder that neither (x) this Agreement shall have been terminated with
respect to the Partnership Interests nor (y) the Other Purchase and Sale
Agreements shall have been terminated with respect to more than two (2) of the
Acquired Properties (exclusive of the Partnership Interests; it being agreed by
Purchaser and Seller that a termination of this Agreement with respect to the
Partnership Interests is addressed in the foregoing clause (x) and that the two
(2) Acquired Properties referenced in the foregoing clause (y) shall not include
the Partnership Interests for purposes of the application of the foregoing
clause (y)) (it being understood that a termination of the Portfolio Purchase
and Sale Agreement with respect to one or more of the separate sites
constituting the Portfolio Properties leased by The Goodyear Tire & Rubber
Company (collectively, the “Goodyear Properties”) or one or more separate sites
constituting the Portfolio Properties leased by CEVA Freight, LLC (collectively,
the “CEVA Properties”) shall be deemed in both cases to be a termination of the
Portfolio Purchase and Sale Agreement with respect to only one Portfolio
Property notwithstanding the Lease with The Goodyear Tire & Rubber Company and
the Lease with CEVA Freight, LLC cover multiple Portfolio Properties). For
clarification, the parties agree that it is possible for a closing condition
(A) under the Harborside Purchase and Sale Agreement not to be satisfied (for
example, the bankruptcy of Schwab) which would allow Purchaser not to close and
to terminate with respect to the Harborside Membership Interests but proceed to
closing under this Agreement, the Portfolio Purchase and Sale Agreement and the
CTL Reston Member Interest Purchase and Sale Agreement or (B) under this
Agreement not to be satisfied (for example, the bankruptcy of Northrop) which
would allow Purchaser not to close and to terminate this Agreement with respect
to the Partnership Interests and, as a result of such termination, there would
be a failure of a condition to close under the Other Purchase and Sale
Agreements which would allow Other Sellers to terminate the Other Purchase and
Sale Agreements; and

 

(5)           Simultaneous Closing. It shall be a condition to Seller’s
obligation to close hereunder that the Closing of the transaction contemplated
by this

 

20

--------------------------------------------------------------------------------


 

Agreement occur simultaneously with the closing of the transactions contemplated
by the Other Purchase and Sale Agreements.

 

7.2.2      Conditions to Purchaser’s Obligations to Close.

 

(1)           Representations and Warranties. Seller’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date, subject to the provisions of
Sections 4.4 and 9.3.  Notwithstanding Sections 4.4 and 9.3, Seller and
Purchaser acknowledge and agree that Section 7.2.3 shall apply to any material
change in the representations and warranties of Seller due to any Updated
Property Information or changes that that are not a result of a breach by Seller
or any of its covenants;

 

(2)           Deliveries.  As of the Closing Date, Seller shall have tendered
and shall have caused the Subsidiary to have tendered all deliveries to be made
by Seller and the Subsidiary at Closing;

 

(3)           Actions, Suits, etc.  There shall exist no pending or threatened
actions, suits, arbitrations, claims, attachments, proceedings, assignments for
the benefit of creditors, insolvency, bankruptcy, reorganization or other
proceedings, against Seller or the Subsidiary that would materially and
adversely affect Seller’s ability to perform its obligations under this
Agreement;

 

(4)           Intentionally Deleted.

 

(5)           Occupancy/Non Bankruptcy.  It shall be a condition to Purchaser’s
obligations to close hereunder that (a) as of the Closing Date, Northrop shall
not have terminated, or given notice of its intent to terminate, its Lease,
except with respect to a Casualty Tenant Termination Event or a Condemnation
Tenant Termination Event and (b) Northrop shall have not vacated, abandoned or
ceased operations at the Real Property, or filed for voluntary or involuntary
bankruptcy or similar protection;

 

(6)           Closing of Fixed Rate Loan, Floating Rate Loan and Mezzanine
Loan.  (A) The closing of the Mezzanine Loan simultaneously with (1) the Closing
and (2) the closing of the Fixed Rate Loan and the Floating Rate Loan and
(B) the closing of the Fixed Rate Loan and the Floating Rate Loan on the Closing
Date (unless the Fixed Rate Loan or the Floating Rate Loan fails to close as a
result of (x) Purchaser’s uncured default under the Fixed Rate Term Sheet or the
Floating Rate Term Sheet, as the case may be, (y) the failure of one or more
conditions to close which are within Purchaser’s reasonable control to satisfy,
or (z) Purchaser’s failure to accept documentation for the Fixed Rate Loan or
the Floating Rate Loan that is commercially reasonable for such transactions),
shall be conditions to Purchaser’s obligation to close hereunder. Capitalized
terms used in this Section 7.2.2(6) and not defined in this Agreement shall have
the meanings ascribed to such terms in the Portfolio Purchase and Sale
Agreement;

 

(7)           Intentionally Deleted;

 

21

--------------------------------------------------------------------------------


 

(8)           Title Policy and Non-Imputation Endorsement. It shall be a
condition to Purchaser’s obligations to close hereunder that the Title Company
shall have issued the Title Policy (in the forms of the Pro Forma Policy as
updated by the Title Company as a result of (i) any actions taken by Seller
which are expressly permitted by the terms of this Agreement or (ii) any acts or
failure to act taken by Purchaser; provided, however, Purchaser and Seller agree
that in no event shall the Title Company’s failure to deliver the Title Policy
in the form of the Pro Forma Policy be a failure of a condition to Purchaser’s
obligation to Close if such failure to issue the Title Policy in the form of the
Pro Forma Policy results from the Title Company not receiving such documents and
instruments, which are (i) required by the Title Company to issue the Title
Policy in the forms of the Pro Forma Policy and (ii) not required to be obtained
and delivered by Seller to Purchaser, the Title Company or otherwise pursuant to
the terms of this Agreement), Co-Insurance and the Non-Imputation Endorsement
subject to, and in accordance with, Section 5.4;

 

(9)           Property. It shall be a condition to obligation to close hereunder
that neither (x) this Agreement shall have been terminated with respect to the
Partnership Interests nor (y) the Other Purchase and Sale Agreements shall have
been terminated with respect to more than two (2) of the Acquired Properties
(exclusive of the Partnership Interests; it being agreed by Purchaser and Seller
that a termination of this Agreement with respect to the Partnership Interests
is addressed in the foregoing clause (x) and that the two (2) Acquired
Properties referenced in the foregoing clause (y) shall not include the
Partnership Interests for purposes of the application of the foregoing clause
(y)) (it being understood that a termination of the Portfolio Purchase and Sale
Agreement with respect to one or more of the separate sites constituting the
Goodyear Properties or one or more separate sites constituting the CEVA
Properties shall be deemed in both cases to be a termination of the Portfolio
Purchase and Sale Agreement with respect to only one Portfolio Property
notwithstanding the Lease with The Goodyear Tire & Rubber Company and the Lease
with CEVA Freight, LLC cover multiple Portfolio Properties). For clarification,
the parties agree that it is possible for a closing condition (A) under the
Harborside Purchase and Sale Agreement not to be satisfied (for example, the
bankruptcy of Schwab) which would allow Purchaser not to close and to terminate
with respect to the Harborside Membership Interests but proceed to closing under
this Agreement, the Portfolio Purchase and Sale Agreement and the CTL Reston
Member Interest Purchase and Sale Agreement or (B) under this Agreement not to
be satisfied (for example, the bankruptcy of Northrop) which would allow
Purchaser not to close and to terminate this Agreement with respect to the
Partnership Interests and, as a result of such termination, there would be a
failure of a condition to close under the Other Purchase and Sale Agreements
which would allow Other Sellers to terminate the Other Purchase and Sale
Agreements;

 

(10)         Terminations. Terminations of the officers, directors and managers
of the Subsidiary (the “Terminations”), effective immediately as of the Closing;
and

 

22

--------------------------------------------------------------------------------


 

(11)         Simultaneous Closing. It shall be a condition to Purchaser’s
obligation to close hereunder that the Closing of the transaction contemplated
by this Agreement occur simultaneously with the closing of the transactions
contemplated by the Other Purchase and Sale Agreements.

 

7.2.3        Failure to Satisfy Conditions.  So long as a party is not in
default hereunder, if any condition to such party’s obligation to proceed with
the Closing hereunder has not been satisfied as of the Closing Date (or such
earlier date as is provided herein), subject to any applicable notice and cure
periods provided in Sections 10.1 and 10.2, such party may, in its sole
discretion either (i) subject to the limitations of Sections 7.2.1(4) and
7.2.2(9)), terminate this Agreement in its entirety by delivering written notice
to the other party and Escrow Agent on or before the Closing Date (or such
earlier date as is provided herein) and thereafter the parties hereto shall have
no further rights or obligations hereunder, except for rights and obligations
which, by their terms, survive the termination hereof, or (ii) elect to close
notwithstanding the non-satisfaction of such condition, in which event such
party shall be deemed to have waived any such condition. In the event such party
elects to close, notwithstanding the non-satisfaction of such condition, said
party shall be deemed to have waived said condition, and there shall be no
liability on the part of any other party hereto for breaches of representations
and warranties of which the party electing to close had knowledge at the
Closing.

 

7.3           Seller’s Deliveries in Escrow.  As of or prior to the Closing
Date, Seller shall deliver, or shall cause the delivery by the Subsidiary, as
applicable, in escrow to Escrow Agent the following:

 

7.3.1        Assignment.  An Assignment and Assumption of Partnership Interests
in substantially the form of Exhibit B hereto (the “Assignment and Assumption”);

 

7.3.2        Intentionally Deleted;

 

7.3.3        Conveyancing or Transfer Tax Forms or Returns.  Such conveyancing
and transfer tax forms or returns, if any, as are required to be delivered or
signed by Seller by applicable state and local laws in connection with the
transfer of the Partnership Interests;

 

7.3.4        FIRPTAs.  Foreign Investment in Real Property Tax Act affidavits in
the forms of Exhibit D hereto executed by iStar;

 

7.3.5        Authority. Evidence of the existence and authority of Seller and
the Subsidiary of the authority of the persons executing documents on behalf of
Seller and the Subsidiary reasonably satisfactory to First American;

 

7.3.6        Title Affidavits.  A title affidavit in form reasonably required by
First American as to the rights of tenants in occupancy, the status of
mechanics’ liens and “gap” indemnities, and such other matters as the First
American may reasonably require in order to issue the Title Policy and the
Non-Imputation Endorsement (collectively, the “Title Affidavits”);

 

7.3.7        Additional Documents.  Any additional documents that First American
may reasonably require for the proper consummation of the transaction
contemplated by this Agreement (provided, however, no such additional document
shall expand any obligation,

 

23

--------------------------------------------------------------------------------


 

covenant, representation or warranty of Seller or the Subsidiary or result in
any new or additional obligation, covenant, representation or warranty of Seller
under this Agreement beyond those expressly set forth in this Agreement);

 

7.3.8        Tenant Estoppel Certificate.  If received by Seller, the Tenant
Estoppel Certificate, it being agreed that the failure of Seller to obtain the
Tenant Estoppel Certificate shall not (i) be a breach or default by Seller
hereunder, (ii) constitute grounds for Purchaser to delay the Closing or
(iii) give rise to a reduction of the Purchase Price;

 

7.3.9        Third Party Estoppel Certificate.  If received, the Third Party
Estoppel Certificate, it being agreed that the failure of Seller to obtain the
Third Party Estoppel Certificate shall not (i) be a breach or default by Seller
hereunder, (ii) constitute grounds for Purchaser to delay the Closing or
(iii) give rise to a reduction of the Purchase Price;

 

7.3.10      Searches.  A Uniform Commercial Code Search, indicting that the
partnership interests in the Subsidiary are unencumbered by an lien, encumbrance
or other security interest thereon, except for liens, encumbrances or security
interests in favor of GE pursuant to the GE Loan, and federal and state law
searches for Seller and the Subsidiary indicating the absence of any bankruptcy
proceeding, federal or state tax lien, litigation and unsatisfied judgments;

 

7.3.11      Good Standing Certificates.  A good standing certificate dated
within thirty (30) days of the Closing Date from the Secretary of State of
Delaware as to the good standing of the Subsidiary in the State of Delaware;

 

7.3.12      Insurance Policies.  Copies of all insurance policies maintained by
iStar or Seller on behalf of the Subsidiary;

 

7.3.13      Bringdown Certificate. A certificate confirming that all of the
representations and warranties of Seller in Section 9.1 are true and accurate as
of the Closing Date, subject to Section 4.4 and the first sentence of
Section 9.3;

 

7.3.14      Updated Rent Roll.  A Rent Roll updated to the Closing Date, or as
close as possible;

 

7.3.15      SNDA.  If received by Seller, the SNDA, it being agreed that the
failure of Seller to obtain the SNDA shall not (i) be a breach or default by
Seller hereunder, (ii) constitute grounds for Purchaser to delay the Closing or
(iii) give rise to a reduction of the Purchase Price;

 

7.3.16      Terminations. The executed Terminations; and

 

7.3.17      A Past Conduct Certificate. A Past Conduct Certificate in the form
agreed to by Purchaser and Seller and executed by the Subsidiary; and

 

7.3.18      Partnership Certificates. The original Certificate of Limited
Partnership Interest of the Subsidiary issued to LP Seller and designated
certificate no. 1 together with an executed original transfer power in blank and
the original Certificate of General Partnership

 

24

--------------------------------------------------------------------------------


 

Interest of the Subsidiary issued to GP Seller and designated certificate no. 1
together with an executed original transfer power in blank.

 

7.4           Purchaser’s Deliveries in Escrow.  As of or prior to the Closing
Date, Purchaser shall deliver in escrow to Escrow Agent the following:

 

7.4.1        Assignment and Assumption. An executed counterpart to the
Assignment and Assumption;

 

7.4.2        Intentionally Deleted;

 

7.4.3        Conveyancing or Transfer Tax Forms or Returns.  Such conveyancing
or transfer tax forms or returns, if any, as are required to be delivered or
signed by Purchaser by applicable state and local laws in connection with the
transfer of the Partnership Interests;

 

7.4.4        Authority.  Evidence of the existence, organization and authority
of Purchaser and of the authority of the persons executing documents on behalf
of Purchaser reasonably satisfactory to First American;

 

7.4.5        Additional Documents.  Any additional documents that Seller, Escrow
Agent or First American may reasonably require for the proper consummation of
the transaction contemplated by this Agreement (provided, however, no such
additional document shall expand any obligation, covenant, representation or
warranty of Purchaser or result in any new or additional obligation, covenant,
representation or warranty of Purchaser under this Agreement beyond those
expressly set forth in this Agreement); and

 

7.4.6        Bringdown Certificate.  A certificate confirming that all of the
representations and warranties of Purchaser in Section 9.2 are true and accurate
as of the Closing Date.

 

7.5           Closing Statements.  As of or prior to the Closing Date, Seller
and Purchaser shall deposit with Escrow Agent an executed closing statement with
respect to the adjustments herein in the form required by Escrow Agent.  Seller
shall provide a draft of the same at least one week prior to the scheduled
Closing Date.

 

7.6           Purchase Price.  At or before 3:00 p.m. (Eastern Time) on the
Closing Date, Purchaser shall deliver to Escrow Agent the Purchase Price plus or
minus applicable prorations and any adjustment to the Purchase Price made in
accordance with the terms of this Agreement, in immediate, same-day U.S. federal
funds wired for credit into Escrow Agent’s escrow account, which funds must be
delivered in a manner to permit Escrow Agent to deliver good funds to Seller or
its designee on the Closing Date (and, if requested by Seller, by wire
transfer); in the event that Escrow Agent is unable to deliver good funds to
Seller or its designee prior to 4:00 p.m. (Eastern Time) on the Closing Date,
then the closing statements and related prorations will be revised as necessary.

 

7.7           Possession.  As of Closing, there shall be no change in the
Subsidiary’s possession of the Property.

 

25

--------------------------------------------------------------------------------

 

7.8           Delivery of Books and Records.  Within ten (10) Business Days
after the Closing, Seller shall deliver to the offices of Purchaser: 
(i) original Lease File; (ii) original Service Contracts and License Agreements,
(iii) to the extent in Seller’s or the Subsidiary’s possession:  (a) maintenance
records and warranties; (b) plans and specifications; (c) licenses, permits and
certificates of occupancy; (d) copies or originals of all books and records of
account, contracts, and copies of correspondence with tenants and suppliers;
(e) advertising materials; (f) booklets; and (g) keys; and (iv) the Books and
Records.

 

7.9           Notice to Northrop.  Seller and Purchaser shall each execute and
Purchaser shall deliver to Northrop immediately after the Closing, a notice
regarding the sale in substantially the form of Exhibit G hereto, or such other
form as may be required by applicable state law.  This obligation on the part of
Purchaser shall survive the Closing.

 

ARTICLE 8
PRORATIONS, DEPOSITS, COMMISSIONS

 

8.1           Prorations for Taxes.  To the extent tenants are required to pay
real and personal ad valorem taxes (“Taxes”) directly under their respective
Leases, Taxes will not be prorated, and accordingly, Purchaser shall look solely
to the tenants under their respective Leases for payment of all Taxes. To the
extent tenants are not required to pay Taxes directly under their respective
Leases, then the following shall apply with respect to the proration of Taxes:

 

8.1.1        If Taxes for the year of Closing are not known or cannot be
reasonably estimated, Taxes shall be prorated based on Taxes for the year prior
to Closing;

 

8.1.2        Any additional Taxes relating to the year of Closing arising out of
a change in ownership shall be assumed by Purchaser effective as of Closing and
paid by Purchaser when due and payable, and Purchaser shall indemnify Seller
from and against any and all such Taxes, which indemnification obligation shall
survive the Closing; and

 

8.1.3        Purchaser and Seller shall reasonably cooperate to file all tax
returns of the Subsidiary in respect of the tax year in which the Closing shall
occur.

 

8.2           Prorations for Tenant-Paid Operating Expenses.  To the extent
tenants are required to pay operating costs and expenses of the Real Property
(“Operating Expenses”) directly under their respective Leases, which Operating
Expenses may include, without limitation, fees and assessments; prepaid
expenses; obligations under Service Contracts; any assessments by private
covenant; insurance; utilities; common area maintenance expenses; and other
operating costs and expenses incurred in connection with the ownership,
operation, maintenance and management of the Real Property, Operating Expenses
will not be prorated, and accordingly, Purchaser shall look solely to the
tenants under such Leases for payment of all Operating Expenses.

 

8.3           Prorations for Non-Tenant Paid Items.  To the extent tenants are
not required to pay Operating Expenses or Taxes directly under their respective
Leases, but are required to escrow Operating Expenses or Taxes under their
respective Leases and/or to reimburse their landlord for all or any portion of
such Operating Expenses or Taxes, then the following items shall be prorated as
of the Closing Date with all items of income and expense for the Property

 

26

--------------------------------------------------------------------------------


 

being borne by the Subsidiary for Purchaser’s account from and after (and
including) the Closing Date and Seller’s account prior to the Closing Date:

 

8.3.1      Utilities.  Purchaser shall take all steps necessary to post deposits
with the utility companies on behalf of the Subsidiary for the period after the
Closing Date. Seller shall ensure that all utility meters are read as of the
Closing Date. Seller shall be entitled to recover any and all deposits held by
any utility company on behalf of the Subsidiary as of the Closing Date.

 

8.3.2      Tenant Receivables. Rents due from tenants under Leases and from
tenants or licensees under License Agreements and Operating Expenses and Taxes
payable by tenants under Leases and licenses under License Agreements
(collectively, “Tenant Receivables”) and not collected by the Subsidiary as of
Closing shall not be prorated between Seller and Purchaser at Closing but shall
be apportioned on the basis of the period for which the same is payable and if,
as and when collected, as follows:

 

(a)           Tenant Receivables and other income received from tenants under
Leases, and/or tenants or licensees under License Agreements after Closing shall
be applied in the following order of priority:  (1) first, to payment of the
current Tenant Receivables then due for the month in which the Closing Date
occurs, which amount shall be apportioned between Purchaser and Seller as of the
Closing Date as set forth in Section 8.3 hereof (with Seller’s portion thereof
to be delivered to Seller); (2) second, to payment of Tenant Receivables first
coming due after Closing but applicable to the period of time before Closing,
(collectively, “Unbilled Tenant Receivables”), which amount shall be delivered
to Seller; (3) third, to Tenant Receivables first coming due after Closing and
applicable to the period of time after Closing, which amount shall be retained
by the Subsidiary; and (4) thereafter, to delinquent Tenant Receivables which
were due and payable as of Closing but not collected by the Subsidiary as of
Closing (collectively, “Uncollected Delinquent Tenant Receivables”), which
amount shall be delivered to Seller.  Notwithstanding the foregoing, Seller
shall have the right to pursue on behalf of the Subsidiary the collection of
Uncollected Delinquent Tenant Receivables for a period of six (6) months after
Closing without prejudice to Seller’s rights or Purchaser’s obligations
hereunder, provided, however, Seller shall have no right to cause the Subsidiary
to cause any such tenant or licensee to be evicted or to exercise any other
“landlord” remedy (as set forth in such tenant’s Lease or licensee’s License
Agreement) against such tenant other than to sue for collection.  Any sums
received by the Subsidiary to which Seller is entitled shall be held in trust
for Seller on account of such past due rents payable to the Subsidiary, and
Purchaser shall remit to Seller any such sums received by the Subsidiary to
which Seller is entitled within ten (10) Business Days after receipt thereof
less reasonable, actual costs and expenses of collection, including reasonable
attorneys’ fees, court costs and disbursements, if any.  Seller expressly agrees
that if Seller receives any amounts after the Closing Date which are
attributable, in whole or in part, to any period from and after the Closing
Date, Seller shall hold the same in trust for the Subsidiary and remit to
Purchaser that portion of the monies so received by Seller to which the
Subsidiary are entitled within ten Business Days after receipt thereof.  With
respect to Unbilled Tenant Receivables, Purchaser covenants and agrees to cause
the Subsidiary to (A) bill the same when billable and (B) cooperate with Seller
to determine the correct amount of operating expenses and/or taxes due.  Seller
shall

 

27

--------------------------------------------------------------------------------


 

provide Purchaser with the necessary information to bill the same when billable
and cooperate with Purchaser to maximize collection of the Unbilled Tenant
Receivables.  The provisions of this Section 8.3.2(a) shall survive the Closing.

 

(b)           Purchaser acknowledges that the Subsidiary as the landlord under
the Leases (and/or as the licensors under the License Agreements) may be
collecting from tenants under the Leases (and/or licensees under the License
Agreements) additional rent relating to Operating Expenses or Taxes.  To the
extent that any such additional rent is paid by any tenants to the landlord
under the Leases (and/or by any licensees to the licensor under the License
Agreements) based on an estimated payment basis (whether monthly, quarterly, or
otherwise) for which a future reconciliation of actual Operating Expenses or
Taxes to estimated payments of Operating Expenses or Taxes is required to be
performed at the end of a reconciliation period, Purchaser and Seller shall
determine prior to the Closing whether such tenants and/or licensees have, in
the aggregate, made an overpayment or underpayment of additional rent relating
to Operating Expenses or Taxes (such determination to be based on a comparison
of reasonable estimates of actual annual Operating Expenses and Taxes to the
estimated payments being made by such tenants and/or licensees).  If such
determination indicates that such tenants and/or licensees have made an
overpayment of additional rent relating to Operating Expenses or Taxes,
Purchaser shall receive a credit toward the Purchase Price in the amount of such
overpayment and the Subsidiary shall retain all obligations and liabilities
relating to such overpayment.  If, however, such determination indicates that
such tenants and/or licensees have made an underpayment of additional rent
relating to Operating Expenses or Taxes, Purchaser shall cause the Subsidiary to
bill the tenants for the same promptly after the Closing and remit the same to
Seller as and when collected.  If such review indicates that it cannot be
determined as of the Closing Date whether a tenant has overpaid or underpaid its
additional rent relating to Operating Expenses or Taxes, Purchaser shall cause
the Subsidiary to bill the tenant for the same at the end of the reconciliation
period, and any overpayment with respect to the period prior to the Closing Date
shall be paid by Seller to Purchaser or any underpayment with respect to the
period prior to the Closing Date, when received from the tenant, shall be paid
by Purchaser to Seller. Notwithstanding anything contained herein to the
contrary, to the extent Purchaser, Seller or the Subsidiary receives a check or
wire transfer from any tenant in the exact amount of the item payable by such
tenant or referencing the item to which the check or wire transfer relates, such
check or wire transfer shall be (i) applied directly to the applicable item or
(ii) if such item was previously paid by the Subsidiary during Seller’s
Ownership Period, reimbursed to Seller, or if such item was paid by the
Subsidiary thereafter, reimbursed to Purchaser.

 

8.4           Miscellaneous Prorations. Without duplication of, and to the
extent not addressed by Sections 8.1, 8.2 and 8.3, all other items that are
customarily subject to proration and adjustment, including without limitation,
“Base Rent”, shall be prorated as of the Closing Date, it being agreed that for
purposes of prorations and adjustments, Purchaser shall be deemed the owner of
the Partnership Interests on the Closing Date.

 

8.5           Leasing Costs.  Seller agrees to cause the Subsidiary pay or
discharge at or prior to Closing (and provide Purchaser with evidence of payment
thereof), or provide Purchaser with

 

28

--------------------------------------------------------------------------------


 

a credit at Closing in the amount of, all leasing commissions, costs for tenant
improvements, lease buyout costs, moving allowances, design allowances, legal
fees and other costs, expenses and allowances incurred in order to induce a
tenant to enter into a Lease or Lease renewal or extension or to induce a
licensee to enter into a License Agreement (collectively, the “Leasing Costs”)
that are indicated on Schedule 9.1.5 as being payable by Seller.  Purchaser
agrees to cause the Subsidiary to pay all Leasing Costs indicated on Schedule
9.1.5 as being payable by Purchaser as and when they become due. Seller shall
have no obligation to pay, and as of Closing the Subsidiary shall retain, the
obligation to pay, all Leasing Costs payable with respect to any option to renew
or option to expand that has not been exercised prior to the Effective Date,
which obligation shall survive the Closing.  Additionally, as of Closing, the
Subsidiary shall retain all obligations for Leasing Costs incurred with respect
to Leases and Lease renewals and extensions and License Agreements and License
Agreement renewals and extensions executed subsequent to the Effective Date
pursuant to the terms of this Agreement.

 

8.6           Closing Costs.  Closing costs shall be allocated between Seller
and Purchaser in accordance with Section 1.2.

 

8.7           Final Adjustment After Closing.  If final bills are not available
or cannot be issued prior to Closing for any item being prorated under Sections
8.1, 8.3 and 8.5, then Purchaser and Seller agree to allocate such items on a
fair and equitable basis as soon as such bills are available, final adjustment
to be made as soon as reasonably possible after the Closing.  Payments in
connection with the final adjustment shall be due within thirty (30) days of
written notice.  All such rights and obligations shall survive the Closing.

 

8.8           Tenant Deposits. All tenant and licensee security deposits
collected and not applied by the Subsidiary (and interest thereon if required by
law or contract) as of the Closing Date shall be retained by the Subsidiary at
Closing.  As of the Closing, the Subsidiary shall retain their obligations
related to tenant and licensee security deposits, but only to the extent the
security deposits are retained by the Subsidiary at Closing.  Notwithstanding
the foregoing provisions of this Section 8.8, deposits in the form of letters of
credit will not be transferred or credited at the Closing.  All letters of
credit will remain in the name of the Subsidiary at Closing.  Purchaser and
Seller shall each pay one-half (1/2) of the costs and expenses, if any, of
delivering the letters of credit to Purchaser. In the event that prior to a
transfer of any such letter of credit to Purchaser, Purchaser deems it advisable
to cause the Subsidiary to draw on the same, Seller will cooperate in such
presentation, and direct payment by virtue of any such presentation to the
Subsidiary, and if Seller receives any such payment it will promptly deliver
such payment in the form received and endorsed, without recourse, to Purchaser
on behalf of the Subsidiary.  Purchaser shall defend, indemnify and hold Seller
harmless from all claims, causes of actions, actions, damages, costs,
liabilities and expenses, including (without limitation) reasonable attorneys’
fees, that may arise out of any such presentation or related payment, other than
by reason of any actions of Seller other than at the written direction of
Purchaser.  If any security deposit is held in a form other than cash or a
letter of credit, for example, debt or equity securities, at Closing, such debt
or equity securities shall continue to be held by the Subsidiary.

 

8.9           Commissions.  Seller is responsible to Financial Advisor for a
real estate fee at Closing in accordance with a separate agreement between
Seller and Financial Advisor and at Closing Seller shall pay to Financial
Advisor the entire real estate fee due under the separate

 

29

--------------------------------------------------------------------------------


 

agreement between Seller and Financial Advisor.  Financial Advisor may share its
commission with any other financial advisor or licensed broker involved in this
transaction.  Subject to Seller’s representations in this Section 8.9, under no
circumstances shall Seller owe a commission or other compensation directly to
any financial advisor, broker, agent or person other than Financial Advisor.  No
affiliate, subsidiary or party related in any way to Purchaser shall claim a
commission or fee from Seller or Financial Advisor.  Seller represents and
warrants to Purchaser that no real estate brokerage commission or real estate
fee is payable to any person or entity in connection with the transaction
contemplated hereby other than Financial Advisor, and agrees to and does hereby
indemnify and hold Purchaser harmless against the payment of any commission or
real estate fee to any other person or entity claiming by, through or under
Seller including Financial Advisor. Purchaser represents and warrants to Seller
that no real estate brokerage commission or real estate fee is payable to any
person or entity in connection with the transaction contemplated hereby, and
agrees to and does hereby indemnify and hold Seller harmless against the payment
of any commission or real estate fee to any other person or entity claiming by,
through or under Purchaser excluding Financial Advisor. The foregoing
indemnifications shall extend to any and all claims, liabilities, costs and
expenses (including reasonable attorneys’ fees and litigation costs) arising as
a result of such claims and shall survive the Closing.

 

8.10         Accounts.  At or prior to Closing, Seller shall cause all then
existing accounts in the name of the Subsidiary to be closed and the proceeds
therein distributed to Seller.

 

8.11         Tax Appeals.  Subject to the rights of tenants under Leases,
following the Closing, (i) Purchaser shall have the right to pursue on behalf of
the Subsidiary all tax appeals in progress as of the Closing Date which relate
to the year of Closing and all subsequent years and (ii) Seller shall have the
right to pursue on behalf of the Subsidiary all tax appeals in progress as of
the Closing Date which relate to all years prior to the year of Closing (the
“Pre-Closing Tax Appeals”) and any proceeds of the Pre-Closing Tax Appeals shall
be the property of Seller unless such proceeds are required to be paid to the
tenant under the applicable Lease, in which case, Seller shall promptly upon
receipt of such proceeds remit to Purchaser such proceeds less Seller’s
out-of-pocket costs, including, without limitation, reasonable attorney’s fees,
incurred in connection with such Pre-Closing Tax Appeal, but in no event less
than the amounts owed to the tenant under the applicable Lease.  Notwithstanding
the foregoing, in no event shall Seller on behalf of the Subsidiary settle any
Pre-Closing Tax Appeal without the prior consent of Purchaser, not to be
unreasonably withheld, conditioned or delayed, unless Seller is required to
settle such Pre-Closing Tax Appeal on behalf of the Subsidiary pursuant to the
terms of the applicable Lease. If Seller elects not to pursue on behalf of the
Subsidiary any Pre-Closing Tax Appeal, Seller shall so notify Purchaser within a
reasonable period after the Closing, and Purchaser, at its option, may elect to
pursue on behalf of the Subsidiary such Pre-Closing Tax Appeal, unless Purchaser
is required to pursue on behalf of the Subsidiary such Pre-Closing Tax Appeal
pursuant to the terms of the applicable Leases, in which case Purchaser shall
pursue on behalf the Subsidiary such Pre-Closing Tax Appeal.  With respect to
(i) any Pre-Closing Tax Appeal which Seller elects on behalf of the Subsidiary
not to pursue and which Purchaser elects or is obligated on behalf of the
Subsidiary to pursue, and (ii) any tax appeal in progress as of the Closing Date
with respect to the year of Closing, Seller shall cooperate with Purchaser and
the Subsidiary, including, without limitation, substituting counsel, making
Seller’s experts available

 

30

--------------------------------------------------------------------------------


 

to Purchaser and the Subsidiary and providing Purchaser with copies of such
appeals and any relevant documentation. The provisions of this Section 8.10
shall survive the Closing.

 

ARTICLE 9
REPRESENTATIONS AND WARRANTIES

 

9.1           Seller’s Representations and Warranties.  Seller represents and
warrants to Purchaser that:

 

9.1.1        Organization and Authority.  Seller and the Subsidiary are validly
existing, and in good standing in the states in which they were was formed. 
Seller has the full right and authority and has obtained any and all consents
required to enter into this Agreement and to consummate or cause the Subsidiary
to consummate the transactions contemplated hereby.  This Agreement has been,
and all of the documents to be delivered by Seller and the Subsidiary at the
Closing will be, authorized and executed and constitute, or will constitute, as
appropriate, the valid and binding obligation of Seller the Subsidiary,
enforceable in accordance with their terms.

 

9.1.2        No Conflicts.  The execution, delivery and performance by Seller
and the Subsidiary, as applicable, of this Agreement and the instruments
referenced herein and the transaction contemplated hereby will not conflict
with, or with or without notice or the passage of time or both, result in a
breach of, violate any term or provision of, or constitute a default under any
articles of formation, bylaws, partnership agreement (oral or written),
operating agreement, indenture, deed of trust, mortgage, contract, agreement,
judicial or administrative order, or any law to which Seller, the Subsidiary,
the Partnership Interests or any portion of the Property is bound.

 

9.1.3        Consents; Binding Obligations.  No approval or consent is required
from any person (including any partner, shareholder, member, creditor, investor
or governmental body) for Seller or the Subsidiary, as applicable, to execute,
deliver or perform this Agreement or the other instruments contemplated hereby
or for Seller or the Subsidiary, as applicable, to consummate the transaction
contemplated hereby.  This Agreement and all documents required hereby to be
executed by Seller or the Subsidiary, as applicable, are and shall be valid,
legally binding obligations of and enforceable against Seller and the Subsidiary
in accordance with their terms.

 

9.1.4        Pending Actions. Except as set forth on Schedule 9.1.4, there is no
action or proceeding pending or threatened against Seller or the Subsidiary
including, but not limited to, those relating to the Partnership Interests, the
Subsidiary Agreement, the Real Property, the Improvements, the Leases, the
Guaranties, the Tangible Personal Property or the Intangible Personal Property.

 

9.1.5        Leases, Guaranties, Tenants and Guarantors.  Schedule 1.1.21(2) is
a true, correct and complete list of all Leases, Guaranties, tenants and
guarantors in effect as of the Effective Date.  Seller has delivered, or has
caused the Subsidiary to deliver, or has made available to Purchaser true,
correct and complete copies of the Leases and the Guaranties.  To Seller’s
knowledge, no tenant or guarantor of any Lease has been released or discharged,

 

31

--------------------------------------------------------------------------------


 

voluntarily or involuntarily, or by operation of law, from any obligation
related to such Lease.  To Seller’s knowledge, Seller and the Subsidiary have
not received notice of any default under, and to Seller’s knowledge, no other
party is in default under, any of its obligations under any of the Leases or
Guaranties, and to Seller’s knowledge, there is no event which with the giving
of notice or passage of time, or both, would be a default thereunder (other than
with respect to the curtain wall on the Property as referenced in that certain
Curtain Wall Snap Cover Failure Investigation prepared by Wiss, Janney, Elstner
Associates, Inc. dated April 23, 2010, which Purchaser has knowledge of). 
Without limiting the foregoing, to Seller’s knowledge, Seller and the Subsidiary
have not received any notice from any tenant or guarantor under the Guaranties
asserting any presently accrued defenses, offsets or disputes thereunder. The
Rent Roll is true and correct in all material respects.  Except as disclosed on
Schedule 9.1.5, there are no Leasing Costs or other obligations to brokers due
or which will become due under any of the Leases, except for Leasing Costs
incurred with respect to Leases and Lease renewals and extensions and License
Agreements and License Agreement renewals and extensions executed subsequent to
the Effective Date pursuant to the terms of this Agreement. Except as disclosed
on Schedule 9.1.5, all Leasing Costs have been fully paid and satisfied by
Seller, except for Leasing Costs incurred with respect to Leases and Lease
renewals and extensions and License Agreements and License Agreement renewals
and extensions executed subsequent to the Effective Date pursuant to the terms
of this Agreement.

 

9.1.6        Service Contracts and License Agreements.  To Seller’s knowledge,
Schedule 9.1.6 is a true, correct and complete list of all Service Contracts and
License Agreements with respect to the Property.  To Seller’s knowledge, Seller
has delivered or caused the Subsidiary to deliver true, correct and complete
copies of the Service Contracts and License Agreements to Purchaser.  To
Seller’s knowledge, Seller and the Subsidiary have not received notice of any
default under, and to Seller’s knowledge, no other party is in default under,
any of its obligations under any of the Service Contracts or License Agreements,
and to Seller’s knowledge, there is no event which with the giving of notice or
passage of time, or both, would be a default thereunder.  Without limiting the
foregoing, to Seller’s knowledge, Seller and the Subsidiary have not received
any notice from any party under the Service Contracts or License Agreements
asserting any presently accrued defenses, offsets or disputes thereunder.

 

9.1.7        Notices from Governmental Authorities.  To Seller’s knowledge,
except as set forth on Schedule 9.1.7 or as may be reflected by the Property
Documents or otherwise disclosed by Seller to Purchaser in writing, Seller and
the Subsidiary have not received from any governmental authority during the
Seller’s Ownership Period written notice of any violation of any laws, that has
not been corrected.

 

9.1.8        Prohibited Persons and Transactions.  Neither Seller nor any of its
affiliates is, nor will they become, a person or entity with whom U.S. persons
or entities are restricted from doing business under regulations of the Office
of Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
will not engage in any dealings or transactions or be otherwise associated with
such persons or entities.

 

32

--------------------------------------------------------------------------------


 

9.1.9        Operating Statements.  The Operating Statements delivered by Seller
or made available to Purchaser are true and complete copies of the operating
statements for the Property which Seller and the Subsidiary rely upon for the
purposes of operating the Property.

 

9.1.10      Insurance.  Schedule 9.1.10 is a true, correct and complete list of
the insurance maintained by Seller and the Subsidiary with respect to the
Property.  Seller, and the Subsidiary have not received any written notice or
request from any insurance company requesting the performance of any work or
alteration with respect to the Property, which have not been fully and
completely corrected.  Seller and the Subsidiary have not received written
notice from any insurance company concerning any defects or inadequacies in the
Property, which, if not corrected, would result in the termination of insurance
coverage or increase its cost.

 

9.1.11      Employees.  There are no employees of Seller or the Subsidiary
employed in connection with the use, management, maintenance or operation of the
Property whose employment will continue after the Closing Date.  There is no
bargaining unit or union contract relating to any employees of Seller or the
Subsidiary.

 

9.1.12      Third Party Agreements. Other than the Leases, the License
Agreements, the Service Contracts, the Permitted Exceptions and the agreements
set forth on Schedule 9.1.12, there are no agreements to which Seller or the
Subsidiary is party to.  To Seller’s knowledge, except as set forth on Schedule
9.1.12, Seller is not in default of, and no other party is in default of, any of
its obligations under any of the agreements set forth on Schedule 9.1.12, and
there is no event which, with the giving of notice or passage of time, or both,
would be a default thereunder.

 

9.1.13      Seller’s Representatives. Seller’s Representatives are the
individuals involved in supervising Seller’s and the Subsidiary’s ownership,
operation, and maintenance of the Property, have knowledge of the operation and
maintenance of the Property and have reviewed the representations of Seller set
forth in, and the schedules and exhibits referenced in, this Section 9.1.13.

 

9.1.14      Ownership.  (A) LP Seller is the sole limited partner of, and owns
ninety-nine percent (99%) of the partnership interests in, the Subsidiary, and
(B) GP Seller is the sole general partner of, and owns one percent (1%) of the
partnership interests in, the Subsidiary.  Except for the liens, encumbrances,
liabilities, claims, covenants and restrictions relating to that portion of the
GE Loan secured by the Partnership Interests and the Property, which will be
repaid, (i) LP Seller owns its interests in the Subsidiary free and clear of all
liens, encumbrances, liabilities, claims, covenants and restrictions of any kind
or character, including but not limited to, any security interests or, any
restriction on sale or assignment or granting of any option, right or agreement
for the purchase or acquisition of the same or any interest in the same and LP
Seller has not transferred, assigned, sold, conveyed, pledged, mortgaged,
granted a security interest in, or otherwise disposed of any of such interests
or any portion thereof or interest therein or granted any option to any person
or entity to acquire any of such interests, and (ii) GP Seller owns its
interests in the Subsidiary free and clear of all liens, encumbrances,
liabilities, claims, covenants and restrictions of any kind or character,
including but not limited to, any security interests or, any restriction on sale
or assignment or granting of any option, right or agreement for the purchase or
acquisition of the same or any interest in the same and GP Seller has not
transferred,

 

33

--------------------------------------------------------------------------------


 

assigned, sold, conveyed, pledged, mortgaged, granted a security interest in, or
otherwise disposed of any of such interests or any portion thereof or interest
therein or granted any option to any person or entity to acquire any of such.

 

9.1.15      Intentionally Deleted.

 

9.1.16      Subleases. Schedule 9.1.16 is a true, correct and complete list of
all subleases covering the Property acknowledged, or consented to, by Seller and
such additional subleases as to which Seller has knowledge of.

 

9.1.17      Subsidiary Agreement.  Seller has delivered to Purchaser a true,
complete and accurate copies of the Subsidiary Agreement, and all amendments
thereto, all of which are each in full force and effect and have not been
amended or modified, and there has been no material default by Seller or the
Subsidiary under the Subsidiary Agreement.

 

9.1.18      Subsidiary.  Other than the Subsidiary, there are no corporations,
partnerships, joint ventures, associations or other entities in which Seller
owns, of record or beneficially, any direct or indirect equity or other interest
or any right to acquire same.

 

9.1.19      Books and Records.  The Books and Records contain accurate records
of all meetings and accurately reflect all other actions taken by the members,
boards of directors and all committees of the Subsidiary. Complete and accurate
copies of all Books and Records of the Subsidiary have been provided by Seller
to the Purchaser.

 

9.1.20      Bankruptcy. No petition in bankruptcy (voluntary or, to Seller’s
knowledge, involuntary), assignment for the benefit of creditors or petition
seeking reorganization or arrangement or other action under federal or state
bankruptcy or insolvency laws is pending against or, to Seller’s knowledge,
threatened against the Subsidiary.

 

9.1.21      Permitted Liabilities.  The Subsidiary have no liabilities other
than (i) those reflected on the consolidated balance sheet of each respective
entity, dated as of March 31, 2010 (collectively, the “Balance Sheets”) and
(ii) liabilities incurred in the ordinary course of the Subsidiary’s business
related to the Property from April 1, 2010 through the Effective Date, which
ordinary course liabilities (A) shall not materially exceed the corresponding
line items for such ordinary course liabilities set forth in the Balance Sheets
and (B) are subject to Purchaser’s consent rights otherwise contained in this
Agreement (items (i) and (ii) of this Section 9.1.19 are referred to herein
collectively as, the “Permitted Liabilities”), which Permitted Liabilities shall
be paid prior to or at Closing except for Permitted Liabilities prorated in
accordance with the terms of this Agreement.

 

9.1.22      Financial Statements.  Seller has delivered to Purchaser true,
correct and complete copies of the Financial Statements. The Financial
Statements present fairly in all material respects the financial position,
results of operations and cash flows of the Subsidiary as of the dates thereof
and for the periods covered thereby, in accordance with GAAP applied on a
consistent basis.

 

34

--------------------------------------------------------------------------------

 

9.1.23      Taxes and Tax Returns.  The Subsidiary do not file federal, state or
local tax returns. The taxable financial results of the Subsidiary are included
in the consolidated federal, state and local tax returns filed by iStar.

 

9.1.24      Undisclosed Liabilities.  There is no basis for any present action,
suit, proceeding, hearing, investigation, charge, complaint, claim or demand
against the Subsidiary giving rise to any liability, except for (i) liabilities
set forth on the Financial Statements and (ii) the Permitted Liabilities.

 

9.1.25      Collective Bargaining and Employee Plans.  Neither Seller nor the
Subsidiary is a party to any collective bargaining or similar agreement with
respect to the Property. As of the date hereof, there are no employee benefit
plans or arrangements with respect to the Subsidiary.

 

9.2           Purchaser’s Representations and Warranties.  Purchaser represents
and warrants to Seller that:

 

9.2.1        Organization and Authority.  Purchaser is validly existing as a
limited liability company in good standing in the State of Delaware. Purchaser
has the full right and authority and has obtained any and all consents required
to enter into this Agreement and to consummate or cause to be consummated the
transactions contemplated hereby, and this Agreement has been, and all of the
documents to be delivered by Purchaser at the Closing will be, authorized and
properly executed and constitute, or will constitute, as appropriate, the valid
and binding obligation of Purchaser, enforceable in accordance with their terms.

 

9.2.2        No Conflicts.  The execution, delivery and performance by Purchaser
of this Agreement and the instruments referenced herein and the transaction
contemplated hereby will not conflict with, or with or without notice or the
passage of time or both, result in a breach of, violate any term or provision
of, or constitute a default under any articles of formation, bylaws, partnership
agreement (oral or written), operating agreement, indenture, deed of trust,
mortgage, contract, agreement, judicial or administrative order, or any law to
which Purchaser is bound.

 

9.2.3        Consents; Binding Obligations.  Except as set forth in
Section 9.2.1, (a) no approval or consent is required from any person (including
any partner, shareholder, member, creditor, investor or governmental body) for
Purchaser to execute, deliver or perform this Agreement or the other instruments
contemplated hereby or for Purchaser to consummate the transaction contemplated
hereby, and (b) this Agreement and all documents required hereby to be executed
by Purchaser are and shall be valid, legally binding obligations of and
enforceable against Purchaser in accordance with their terms.

 

9.2.4        Pending Actions.  There is no action or proceeding pending or, to
Purchaser’s knowledge, threatened against Purchaser which challenges or impairs
Purchaser’s ability to execute or perform its obligations under this Agreement.

 

9.2.5        ERISA.  (a) Purchaser is neither (i) an “employee benefit plan” (as
defined in Section 3(3) of the Employment Retirement Income Security Act of
1974, as amended (“ERISA”)) which is subject to Title I of ERISA (an “ERISA
Plan”), nor (ii) a “plan” (as

 

35

--------------------------------------------------------------------------------


 

defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”)) which is subject to Section 4975 of the Code (a “Code Plan”);
(b) the assets of Purchaser do not constitute “plan assets” (as defined in
Section 3(42) of ERISA) of one or more ERISA Plans or Code Plans (“Plan Assets”)
because, at the time of the Closing, the stock of Purchaser’s parent constitutes
“publicly offered securities” (as defined in 29 C.F.R.
Section 2510.3-101(b)(2)), which parent owns one hundred percent (100%) of the
issued and outstanding equity of Purchaser; (c) Purchaser is not using Plan
Assets in the performance or discharge of its obligations under this Agreement;
(d) Purchaser is not a “governmental plan” (within the meaning of Section 3(32)
of ERISA) and assets of Purchaser do not constitute plan assets of one or more
such plans; and (e) transactions by or with Purchaser are not in violation of
state statutes applicable to Purchaser regulating investments of and fiduciary
obligations with respect to governmental plans.

 

9.2.6        Prohibited Persons and Transactions.  Neither Purchaser nor any of
its affiliates is, nor will they become, a person or entity with whom U.S.
persons or entities are restricted from doing business under regulations of OFAC
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
and is not and will not engage in any dealings or transactions or be otherwise
associated with such persons or entities.

 

9.2.7        Availability of Funds.  Subject to obtaining the financing
contemplated by the Fixed Rate Term Sheet, the Floating Rate Term Sheet and the
Mezzanine Loan as provided in Section 4.3.2, Purchaser currently has available
and will at the Closing have available sufficient funds to pay the Purchase
Price and to pay any and all other amounts payable by Purchaser pursuant to this
Agreement and to effect the transactions contemplated hereby.

 

9.3           Survival of Representations and Warranties.  The representations
and warranties set forth in this Article 9 are made as of the Effective Date,
are remade as of the Closing Date (subject to update for Updated Property
Information pursuant to Section 4.4 and, changes that are not the result of a
breach by Seller or Purchaser or any of their covenants in this Agreement), and
shall not be deemed to be merged into or waived by the instruments of Closing,
but shall survive the Closing for a period of nine (9) months (the “Survival
Period”).  Terms such as “to Seller’s knowledge,” “to the best of Seller’s
knowledge” or like phrases mean the actual knowledge of the following persons: 
Barclay Jones, Executive Vice President, Michael Dorsch, Executive Vice
President, Samantha Garbus, Senior Vice President, Nancy Zoeckler, Senior Vice
President, Mary-Beth Roselle, Senior Vice President, Scott Quigle, Vice
President, Carrie Crain, Vice President and the persons whose names are set
forth on Schedule 9.3 (the foregoing persons are referred to herein collectively
as, the “Seller’s Representatives”), without any duty of inquiry or
investigation except in connection with such persons’ review of the
representations and warranties of Seller set forth in Section 9.1 hereof as
provided in Section 9.1.13 hereof; provided that so qualifying Seller’s
knowledge shall in no event give rise to any personal liability on the part of
Seller’s Representatives, or any of them, or any other officer or employee of
Seller, on account of any breach of any representation or warranty made by
Seller herein.  Said terms do not include constructive knowledge, imputed
knowledge or knowledge Seller or such persons do not have but could have
obtained through further investigation or

 

36

--------------------------------------------------------------------------------


 

inquiry.  No financial advisor, broker, agent, or party other than Seller is
authorized to make any representation or warranty for or on behalf of Seller. 
Subject to Section 9.4 hereof and Sections 9.4 of the Harborside Purchase and
Sale Agreement and the CTL Reston Member Interest Purchase and Sale Agreement,
each party shall have the right to bring an action against the other on the
breach of a representation or warranty or covenant hereunder or in the documents
delivered by Seller at the Closing, but only on the following conditions: 
(1) the party bringing the action for breach first learns of the breach after
Closing and files such action within the Survival Period, (2) Seller shall not
have the right to bring a cause of action for a breach of a representation or
warranty or covenant unless the damage to Seller on account of such breach
(individually or when combined with damages from other breaches including
damages on account of breaches by Purchaser under the Other Purchase and Sale
Agreements) equals or exceeds $5,000,000, in which event Purchaser shall be
liable to Seller for one-half of all such damage up to $5,000,000 and for all
damage above $5,000,000, and (3) Purchaser shall not have the right to bring a
cause of action for a breach of a representation or warranty or covenant unless
the damage to Purchaser on account of such breach (individually or in the
aggregate) equals or exceeds (i) $2,000,000 if such breach relates to the
Property and the Partnership Interests, in which event Seller shall be liable to
Purchaser for one-half of all such damage up to $2,000,000 and for all such
damage above $2,000,000 with respect to the Property and the Partnership
Interests or (ii) $5,000,000 for the Property, the Acquired Properties and the
Other Real Property, in which event Seller shall be liable (without duplication
of any claims made pursuant to subclause (i) of this clause (3)) to Purchaser
for one-half of all such damage up to $5,000,000 and for all such damage above
$5,000,000 with respect to the Property, the Acquired Properties and the Other
Real Property, subject to the further provisions of this Section 9.3.  Neither
party shall have any liability after Closing for the breach of a representation
or warranty or covenant hereunder of which the other party hereto had actual
knowledge as of Closing.  Notwithstanding any other provision of this Agreement
or of any closing deliveries of Seller contemplated by this Agreement: 
(a) subject to Section 9.4 hereof and Sections 9.4 of the Harborside Purchase
and Sale Agreement and the CTL Reston Member Interest Purchase and Sale
Agreement and other than Leasing Costs, or any rights which Purchaser might
otherwise have at law, equity, or by statute, whether based on contract or some
other claim, Purchaser agrees that any liability of Seller to Purchaser pursuant
to this Section 9.3 and any liability of Other Sellers pursuant to Sections 9.3
of the Other Purchase and Sale Agreements will in the aggregate be limited to
five percent (5%) of the aggregate Purchase Price of the Acquired Properties and
(b) there shall be no threshold or limitation or limitation on survival on
Seller’s obligation to pay or credit Purchaser for Leasing Costs payable by
Seller under Section 8.5 (and the corresponding representation in Section 9.1.5
regarding Leasing Costs), whether or not the obligations to pay any Leasing
Costs first becomes known to Purchaser before, at or after the Closing; i.e.,
Seller shall pay or credit Purchaser for Leasing Costs payable by Seller under
Section 8.5 (and the corresponding representation in Section 9.1.5 regarding
Leasing Costs) regardless of the amount thereof and regardless of when the
Leasing Cost becomes known to Purchaser.  In no event shall either party be
liable to the other party for incidental, consequential, or punitive damages as
a result of the breach of any or all representations or warranties set forth in
this Agreement. The provisions of this Section 9.3 shall survive the Closing.
Any breach of a representation or warranty or covenant that occurs prior to
Closing shall be governed by ARTICLE 10.

 

9.4           Company Representations.  Anything in this Agreement to the
contrary notwithstanding, including Section 9.3, (i) there shall be no cap or
floor on liability and

 

37

--------------------------------------------------------------------------------


 

Purchaser shall not share in such liability pursuant to Section 9.3, for any
misrepresentation or other breach of any representation or warranty contained in
the following subsections of this Agreement and such subsections shall survive
the Closing without limitation:  Sections 9.1.1, 9.1.2, 9.1.3, 9.1.4, 9.1.14,
9.1.17, 9.1.18, 9.1.20, 9.1.22 and 9.1.23, (ii) there shall be no cap or floor
on liability and the Survival Period shall be two (2) years from Closing and
Purchaser shall not share in such liability pursuant to Section 9.3, for any
misrepresentation or other breach of any representation or warranty contained in
the following subsections of this Agreement:  Sections 9.1.19, 9.1.21 and
9.1.24, and (iii) the Survival Period for Section 9.1.12 shall be two (2) years
from Closing and remain subject to the caps, floors, and sharing of liability as
set forth in Section 9.3 (items (i), (ii) and (iii) of this Section 9.4 are
referred to herein collectively as, the “Company Representations”), subject to
the applicable statues of limitation.  Seller and iStar (“Indemnitor”) shall
each indemnify Purchaser and hold Purchaser harmless from and against, any and
all claims, liabilities, damages, losses, costs or expenses (including
reasonable attorneys’ fees) incurred by Purchaser arising from the Company
Representations.  This Section 9.4 shall survive the Closing.

 

ARTICLE 10
DEFAULT AND REMEDIES

 

10.1         Seller’s Remedies.  If Purchaser defaults on its obligations
hereunder or under the Other Purchase and Sale Agreements at or prior to Closing
for any reason, or if prior to Closing any one or more of Purchaser’s
representations or warranties or covenants hereunder, or under the Other
Purchase and Sale Agreements, are breached in any material respect that impairs
Purchaser’s ability to close under this Agreement or under the Other Purchase
and Sale Agreements and such default or breach is not cured by the earlier of
the third (3rd) Business Day after written notice thereof from Seller or the
Closing Date (except no notice or cure period shall apply if Purchaser fails to
consummate the purchase of the Partnership Interests hereunder or the other
Acquired Properties pursuant to the Other Purchase and Sale Agreements), Seller
shall be entitled, as its sole remedy hereunder (except as provided in Sections
4.10, 8.8, 10.3 and 10.4 hereof), to terminate this Agreement.  Notwithstanding
anything in this Section 10.1 to the contrary, in the event of Purchaser’s
default or a termination of this Agreement, Seller shall have all remedies
available at law or in equity in the event Purchaser or any party related to or
affiliated with Purchaser is asserting any claims or right to the Partnership
Interests or the Property that would otherwise delay or prevent Seller from
having clear, indefeasible and marketable title to the Partnership Interests or
the Property.  In all other events Seller’s remedies shall be limited to those
described in this Section 10.1 and Sections 4.10, 8.8, 10.3 and 10.4 hereof.  If
Closing is consummated, Seller shall have all remedies available at law or in
equity in the event Purchaser fails to perform any obligation of Purchaser under
this Agreement. IN NO EVENT SHALL PURCHASER’S DIRECT OR INDIRECT PARTNERS,
SHAREHOLDERS, MEMBERS, MANAGERS, OWNERS OR AFFILIATES, ANY OFFICER, MANAGER,
DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR CONTROLLING
PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR OTHER
LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PARTNERSHIP
INTERESTS OR THE PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE,
EQUITY OR OTHERWISE.

 

38

--------------------------------------------------------------------------------


 

10.2         Purchaser’s Remedies. If Seller defaults on its obligations
hereunder, or Other Sellers default in their obligations under the Other
Purchase and Sale Agreements at or prior to Closing for any reason, or if prior
to Closing any one or more of Seller’s, or, with respect to the Other Purchase
and Sale Agreements, Other Sellers’, representations or warranties or covenants
are breached in any material respect (subject to the provisions of Section 4.4
hereof and of the Other Purchase and Sale Agreements and the first Sentence of
Section 9.3 hereof and of the Other Purchase and Sale Agreements), and such
default or breach is not cured by the earlier of the third (3rd) Business Day
after written notice thereof from Purchaser or the Closing Date (except no
notice or cure period shall apply if Seller fails to consummate the sale of the
Partnership Interests hereunder or Other Sellers fail to consummate the sale of
the other Acquired Properties under the Other Purchase and Sale Agreements),
Purchaser shall elect, as its sole remedy hereunder, either to (a) terminate
this Agreement by giving Seller timely written notice of such election prior to
or at Closing, (b) enforce specific performance to consummate the sale of the
Partnership Interests hereunder, or (c) waive said failure or breach and proceed
to Closing without any reduction in the Purchase Price.  Notwithstanding
anything herein to the contrary, Purchaser shall be deemed to have elected to
terminate this Agreement in its entirety if Purchaser fails to deliver to Seller
written notice of its intent to proceed otherwise on or before ten (10) Business
Days following the scheduled Closing Date or, having given notice that it
intends to seek specific performance, fails to file a lawsuit asserting such
claim or cause of action in New York County, New York within two months
following the scheduled Closing Date.  EXCEPT FOR iSTAR’S POTENTIAL LIABILITY
PURSUANT TO THE MEZZANINE LOAN AND SECTION 9.4, IN NO EVENT SHALL SELLER’S
DIRECT OR INDIRECT PARTNERS, SHAREHOLDERS, MEMBERS, MANAGERS, OWNERS OR
AFFILIATES, ANY OFFICER, MANAGER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING,
OR ANY AFFILIATE OR CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM,
CAUSE OF ACTION OR OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE PARTNERSHIP INTERESTS OR PROPERTY, WHETHER BASED ON CONTRACT, COMMON LAW,
STATUTE, EQUITY OR OTHERWISE.

 

10.3         Attorneys’ Fees.  In the event either party hereto employs an
attorney in connection with claims by one party against the other arising from
the operation of this Agreement, the non-prevailing party shall pay the
prevailing party all reasonable fees and expenses, including attorneys’ fees,
incurred in connection with such claims.

 

10.4         Other Expenses.  If this Agreement is terminated due to the default
of a party, then the defaulting party shall pay any fees or charges due to the
Title Company for preparation and/or cancellation of the Title Commitment.

 

ARTICLE 11
DISCLAIMERS, RELEASE AND INDEMNITY

 

11.1         Disclaimers By Seller.  Except as expressly set forth in this
Agreement and/or the Closing documents, it is understood and agreed that Seller
and the Subsidiary and Seller’s and the Subsidiary’s agents or employees have
not at any time made and are not now making, and they specifically disclaim, any
warranties, representations or guaranties of any kind or character, express or
implied, with respect to the Partnership Interests, the Property, including, but
not

 

39

--------------------------------------------------------------------------------


 

limited to, warranties, representations or guaranties as to (a) matters of
title, (b) environmental matters relating to the Property or any portion
thereof, including, without limitation, the presence of Hazardous Materials in,
on, under or in the vicinity of the Property, (c) geological conditions,
including, without limitation, subsidence, subsurface conditions, water table,
underground water reservoirs, limitations regarding the withdrawal of water, and
geologic faults and the resulting damage of past and/or future faulting,
(d) whether, and to the extent to which the Property or any portion thereof is
affected by any stream (surface or underground), body of water, wetlands, flood
prone area, flood plain, floodway or special flood hazard, (e) drainage,
(f) soil conditions, including the existence of instability, past soil repairs,
soil additions or conditions of soil fill, or susceptibility to landslides, or
the sufficiency of any undershoring, (g) the presence of endangered species or
any environmentally sensitive or protected areas, (h) zoning or building
entitlements to which the Property or any portion thereof may be subject,
(i) the availability of any utilities to the Property or any portion thereof,
including, without limitation, water, sewage, gas and electric, (j) usages of
adjoining property, (k) access to the Property or any portion thereof, (l) the
value, compliance with the plans and specifications, size, location, age, use,
design, quality, description, suitability, structural integrity, operation,
title to, or physical or financial condition of the Property or any portion
thereof, or any income, expenses, charges, liens, encumbrances, rights or claims
on or affecting or pertaining to the Property or any part thereof, (m) the
condition or use of the Property or compliance of the Property with any or all
past, present or future federal, state or local ordinances, rules, regulations
or laws, building, fire or zoning ordinances, codes or other similar laws,
(n) the existence or non-existence of underground storage tanks, surface
impoundments, or landfills, (o) any other matter affecting the stability and
integrity of the Property, (p) the potential for further development of the
Property, (q) the merchantability of the Property or fitness of the Property for
any particular purpose, (r) the truth, accuracy or completeness of the Property
Documents or Updated Property Information, (s) tax consequences, or (t) any
other matter or thing with respect to the Property.

 

11.2         Sale “As Is, Where Is”.  Purchaser acknowledges and agrees that
upon Closing, Seller shall sell and convey to Purchaser and Purchaser shall
accept the Partnership Interests and all beneficial interests arising therefrom
“AS IS, WHERE IS, WITH ALL FAULTS,” except to the extent expressly provided
otherwise in this Agreement and any document executed by Seller and delivered to
Purchaser at Closing.  Except as expressly set forth in this Agreement or such
Closing documents, Purchaser has not relied and will not rely on, and Seller has
not made and is not liable for or bound by, any express or implied warranties,
guarantees, statements, representations or information pertaining to the
Partnership Interests, the Property or relating thereto (including specifically,
without limitation, Property information packages distributed with respect to
the Property) made or furnished by Seller, or any property manager, real estate
broker, financial advisor, agent or third party representing or purporting to
represent Seller, to whomever made or given, directly or indirectly, orally or
in writing.  Purchaser represents that it is a knowledgeable, experienced and
sophisticated purchaser of real estate and that, except as expressly set forth
in this Agreement, it is relying solely on its own expertise and that of
Purchaser’s consultants in purchasing the Partnership Interests and shall make
an independent verification of the accuracy of any documents and information
provided by Seller.  Purchaser will conduct such inspections and investigations
of the Partnership Interests

 

40

--------------------------------------------------------------------------------


 

and the Property as Purchaser deems necessary, including, but not limited to,
the physical and environmental conditions of the Property, and shall rely upon
same.  Purchaser acknowledges that Seller has afforded Purchaser a full
opportunity to conduct such investigations of the Partnership Interests and the
Property as Purchaser deemed necessary to satisfy itself as to the Partnership
Interests and the condition of the Property and the existence or non-existence
or curative action to be taken with respect to any Hazardous Materials on or
discharged from the Property, and will rely solely upon same and not upon any
information provided by or on behalf of Seller or its agents or employees with
respect thereto, other than such representations, warranties and covenants of
Seller as are expressly set forth in this Agreement.  Upon Closing, Purchaser
shall assume the risk that adverse matters, including, but not limited to,
adverse physical or construction defects or adverse environmental, health or
safety conditions, may not have been revealed by Purchaser’s inspections and
investigations. Purchaser hereby represents and warrants to Seller that: 
(a) Purchaser is represented by legal counsel in connection with the transaction
contemplated by this Agreement; and (b) Purchaser is purchasing the Partnership
Interests for business, commercial, investment or other similar purpose. 
Purchaser waives any and all rights or remedies it may have or be entitled to,
deriving from disparity in size or from any significant disparate bargaining
position in relation to Seller.

 

11.3         Seller Released from Liability. Purchaser acknowledges that it has
had the opportunity to inspect the Property and observe its physical
characteristics and existing conditions and the opportunity to conduct such
investigation and study on and of the Property and adjacent areas as Purchaser
deems necessary, and, except as set forth herein or in any Closing document,
Purchaser hereby FOREVER RELEASES AND DISCHARGES Seller from all responsibility
and liability, including without limitation, liabilities and responsibilities
for the landlord’s obligations under the Leases relating to the physical,
environmental or legal compliance status of the Property, arising after the
Effective Date, and liabilities under the Comprehensive Environmental Response,
Compensation and Liability Act Of 1980 (42 U.S.C. Sections 9601 et seq.), as
amended (“CERCLA”), regarding the condition, valuation, salability or utility of
the Property or its suitability for any purpose whatsoever (including, but not
limited to, with respect to the presence in the soil, air, structures and
surface and subsurface waters, of Hazardous Materials or other materials or
substances that have been or may in the future be determined to be toxic,
hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines, and any
structural and geologic conditions, subsurface soil and water conditions and
solid and hazardous waste and Hazardous Materials on, under, adjacent to or
otherwise affecting the Property).  Except as set forth herein or in any closing
documents, Purchaser further hereby WAIVES (and by Closing this transaction will
be deemed to have WAIVED) any and all objections and complaints (including, but
not limited to, federal, state and local statutory and common law based actions,
and any private right of action under any federal, state or local laws,
regulations or guidelines to which the Property are or may be subject,
including, but not limited to, CERCLA) concerning the physical characteristics
and any existing conditions of the Property, including, without limitation, the
landlord’s obligations under the Leases relating to the physical, environmental
or legal compliance status of the Property, arising after the Effective Date. 
Purchaser further hereby assumes the risk of changes in applicable laws and
regulations relating to past, present and future environmental conditions on the
Property and the risk that adverse physical characteristics and conditions,
including, without limitation, the presence of Hazardous Materials or other
contaminants, may not have been revealed by its investigation.

 

41

--------------------------------------------------------------------------------


 

11.4         “Hazardous Materials” Defined.  For purposes hereof, “Hazardous
Materials”“ means “Hazardous Material,” “Hazardous Substance,” “Pollutant or
Contaminant,” and “Petroleum” and “Natural Gas Liquids,” as those terms are
defined or used in Section 101 of CERCLA, and any other substances regulated
because of their effect or potential effect on public health and the
environment, including, without limitation, PCBs, lead paint, asbestos, urea
formaldehyde, radioactive materials, putrescible materials, and infectious
materials.

 

11.5         Intentionally Deleted.

 

11.6         Survival.  The terms and conditions of this ARTICLE 11 shall
expressly survive the Closing, and shall not merge with the provisions of any
closing documents.

 

Purchaser acknowledges and agrees that the disclaimers and other agreements set
forth herein are an integral part of this Agreement and that Seller would not
have agreed to sell the Partnership Interests to Purchaser for the Purchase
Price without the disclaimers and other agreements set forth above.

 

ARTICLE 12
MISCELLANEOUS

 

12.1         Parties Bound; Assignment.  This Agreement, and the terms,
covenants, and conditions herein contained, shall inure to the benefit of and be
binding upon the heirs, personal representatives, successors, and assigns of
each of the parties hereto.  Purchaser may, at Purchaser’s sole cost and expense
and at no cost or expense to Seller, assign its rights under this Agreement upon
the following conditions:  (a) the assignee of Purchaser must be (i) an entity
controlling, controlled by, or under common control with Purchaser or (ii) an
entity advised by an affiliate of Purchaser’s advisor, Dividend Capital Total
Advisors LLC, (b) Intentionally Deleted, (c) Intentionally Deleted, (d) the
assignee of Purchaser shall assume all obligations of Purchaser hereunder, but
Purchaser shall remain primarily liable for the performance of Purchaser’s
obligations, (e) a copy of the fully executed written assignment and assumption
agreement shall be delivered to Seller at least five (5) Business Days prior to
Closing, (f) the requirements in Section 12.17 are satisfied and (g) such
assignment shall in no event delay the Closing.

 

12.2         Headings.  The article, section, subsection, paragraph and/or other
headings of this Agreement are for convenience only and in no way limit or
enlarge the scope or meaning of the language hereof.

 

12.3         Invalidity and Waiver.  If any portion of this Agreement is held
invalid or inoperative, then so far as is reasonable and possible the remainder
of this Agreement shall be deemed valid and operative, and, to the greatest
extent legally possible, effect shall be given to the intent manifested by the
portion held invalid or inoperative.  The failure by either party to enforce
against the other any term or provision of this Agreement shall not be deemed to
be a waiver of such party’s right to enforce against the other party the same or
any other such term or provision in the future.

 

12.4         Governing Law.  This Agreement shall be governed in all respects,
including validity, construction, interpretation and effect, by the laws of the
State of New York, without

 

42

--------------------------------------------------------------------------------


 

giving effect to its principles or rules of conflict of laws to the extent such
principles or rules would require or permit the application of the laws of
another jurisdiction.  Each of Purchaser and Seller hereby (i) irrevocably
submits to the jurisdiction of the courts of the State of New York and the
Federal courts of the United States of America located in the State, City and
County of New York for the purpose of any action or proceeding arising out of
this Agreement or any of the transactions contemplated by this Agreement,
(ii) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court, and
(iii) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than a New
York state court or federal court located in the State, City and County of New
York.  Each of Purchaser and Seller hereby consents to and grants any such court
jurisdiction over the person of such party and over the subject matter of any
such dispute and agrees that mailing of process or other papers in connection
with any such action or proceeding in the manner provided in Section 12.10, or
in such other manner as may be permitted by law, shall be valid and sufficient
service thereof on such party.

 

12.5         Survival.  The provisions of this Agreement that contemplate
performance after the Closing and the obligations of the parties not fully
performed at the Closing (other than any unfulfilled closing conditions which
have been waived or deemed waived by the other party) shall survive the Closing
and shall not be deemed to be merged into or waived by the instruments of
Closing.

 

12.6         Entirety and Amendments.  The exclusivity obligations and covenants
set forth in that certain letter of intent dated April 2, 2010 between iStar
Financial Inc., on behalf of Seller, and Purchaser are hereby incorporated
herein and made a part of this Agreement. This Agreement embodies the entire
agreement between the parties and supersedes all prior agreements and
understandings relating to the Property. This Agreement may be amended or
supplemented only by an instrument in writing executed by the party against whom
enforcement is sought. All Schedules and Exhibits hereto are incorporated herein
by this reference for all purposes. All information disclosed on any one
Schedule and not disclosed on the other Schedules shall, to the extent
applicable, be deemed to be disclosed on such other Schedules.

 

12.7         Time.  Time is of the essence in the performance of this Agreement.

 

12.8         Intentionally Omitted.

 

12.9         No Electronic Transactions.  The parties hereby acknowledge and
agree this Agreement shall not be executed, entered into, altered, amended or
modified by electronic means.  Without limiting the generality of the foregoing,
the parties hereby agree the transactions contemplated by this Agreement shall
not be conducted by electronic means, except as specifically set forth in the
“Notices” section of this Agreement.

 

12.10       Notices.  All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the addresses set forth in
Section 1.3.  Any such notices shall, unless otherwise provided herein, be given
or served (a) by depositing the same in the United States mail, postage paid,
certified and addressed to the party to be notified, with return receipt
requested, (b) by overnight delivery using a nationally recognized overnight
courier, (c) by

 

43

--------------------------------------------------------------------------------


 

personal delivery, or (d) by Portable Document Format (PDF) so long as a copy
thereof is also sent by one of the other delivery methods set forth in Sections
12.10(a), (b) or (c).  Notice given in accordance herewith for all permitted
forms of notice other than by electronic mail, shall be effective upon the
earlier to occur of actual delivery to the address of the addressee or refusal
of receipt by the addressee.  In no event shall this Agreement be altered,
amended or modified by electronic mail or electronic record.  A party’s address
may be changed by written notice to the other party; provided, however, that no
notice of a change of address shall be effective until actual receipt of such
notice.  Copies of notices are for informational purposes only, and a failure to
give or receive copies of any notice shall not be deemed a failure to give
notice.  Notices given by counsel to the Purchaser shall be deemed given by
Purchaser and notices given by counsel to the Seller shall be deemed given by
Seller.

 

12.11       Construction.  The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and agree that the normal
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement or any exhibits or amendments hereto.

 

12.12       Calculation of Time Periods; Business Day.  Unless otherwise
specified, in computing any period of time described herein, the day of the act
or event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is not a Business Day, in which event the period shall run until
the end of the next day which is a Business Day.  The last day of any period of
time described herein shall be deemed to end at midnight local time in New York,
New York.  As used herein, the term “Business Day”“ means any day that is not a
Saturday, Sunday or legal holiday for national banks in the City of New York,
New York or Colorado.

 

12.13       Execution in Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of such counterparts shall constitute one Agreement.

 

12.14       Recordation.  Without the prior written consent of Seller, there
shall be no recordation of either this Agreement or any memorandum hereof, or
any affidavit pertaining hereto, and any such recordation of this Agreement or
memorandum or affidavit by Purchaser without the prior written consent of Seller
shall constitute a default hereunder by Purchaser, whereupon Seller shall have
the remedies set forth in Section 10.1 hereof.  In addition to any such
remedies, Purchaser shall be obligated to execute an instrument in recordable
form releasing this Agreement or memorandum or affidavit, and Purchaser’s
obligations pursuant to this Section 12.14 shall survive any termination of this
Agreement as a surviving obligation.

 

12.15       Further Assurances.  In addition to the acts and deeds recited
herein and contemplated to be performed, executed and/or delivered by either
party at Closing, each party agrees to perform, execute and deliver, but without
any obligation to incur any additional liability or expense, on or after the
Closing any further deliveries and assurances as may be reasonably necessary to
consummate the transactions contemplated hereby or to further perfect the
transfer of the Partnership Interests to Purchaser.

 

44

--------------------------------------------------------------------------------

 

12.16       Discharge of Obligations.  The acceptance of the Partnership
Interests Power by Purchaser shall be deemed to be a full performance and
discharge of every representation and warranty made by Seller herein and every
agreement and obligation on the part of Seller to be performed pursuant to the
provisions of this Agreement, except those which are herein specifically stated
to survive Closing.

 

12.17       ERISA.  Under no circumstances shall Purchaser have the right to
assign this Agreement to any person or entity owned or controlled by an
“employee benefit plan” (as defined in Section 3(3) of ERISA) if Seller’s sale
of the Partnership Interests to such person or entity would, in the reasonable
opinion of Seller’s ERISA advisors or consultants, create or otherwise cause a
“prohibited transaction” under ERISA or any other applicable law with an effect
similar to that of Section 406 of ERISA including, but not limited to,
Section 4975 of the Code (each such law, a “Similar Law”). In the event
Purchaser assigns this Agreement or transfers any ownership interest in
Purchaser, and such assignment or transfer would make the consummation of the
transaction hereunder a “prohibited transaction” under ERISA or any Similar Law
and would therefore either (a) necessitate the termination of this Agreement, or
(b) cause Seller to incur liability under ERISA or such Similar Law if the
transaction were consummated, then, in either case, notwithstanding any contrary
provision which may be contained herein, Seller shall have the right to
terminate this Agreement and thereafter the parties hereto shall have no further
rights or obligations hereunder, except for rights and obligations which, by
their terms, survive the termination hereof.  Anything in this Section 12.17 to
the contrary notwithstanding, Seller shall have no right to terminate this
Agreement under this Section 12.17 if Purchaser’s assignee expressly reaffirms
in a writing addressed to Seller the representation in Section 9.2.5.

 

12.18       No Third Party Beneficiary.  The provisions of this Agreement and of
the documents to be executed and delivered at Closing are and will be for the
benefit of Seller and Purchaser only and are not for the benefit of any third
party, and accordingly, no third party shall have the right to enforce the
provisions of this Agreement or of the documents to be executed and delivered at
Closing, except that a tenant of the Property may enforce Purchaser’s indemnity
obligation under Section 4.10 hereof.

 

12.19       Reporting Person.  Purchaser and Seller hereby designate First
American as the “reporting person” pursuant to the provisions of
Section 6045(e) of the Internal Revenue Code of 1986, as amended.

 

12.20       Post-Closing Access.  From and after the Closing, the Purchaser
will, at Seller’s sole cost and expense, permit Seller and Seller’s agents and
representatives access (and will permit copying of materials pertaining to the
period prior to the Closing), during business hours from time to time, to the
Lease Files and other Property-related information upon reasonable advance
notice to the Purchaser.  This Section 12.20 shall survive the Closing.

 

12.21       Waiver of Jury Trial.  SELLER AND PURCHASER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF, DIRECTLY OR INDIRECTLY, THIS AGREEMENT OR ANY OF THE RELATED
DOCUMENTS, ANY DEALINGS BETWEEN SELLER AND PURCHASER RELATING TO THE SUBJECT
MATTER OF THE TRANSACTIONS

 

45

--------------------------------------------------------------------------------


 

CONTEMPLATED BY THIS AGREEMENT OR ANY RELATED TRANSACTIONS, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN SELLER AND PURCHASER.  THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT (INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS). 
THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR
IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY RELATED DOCUMENTS, OR ANY
OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY RELATED TRANSACTIONS.  IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

12.22       Information and Audit Cooperation. Within 75 days after the Closing
Date, Seller, at Purchaser’s sole cost and expense and at no cost or expense to
Seller, shall allow Purchaser’s auditors access to the books and records of
Seller relating to the operation of the Property for the two (2) year period
prior to the Closing Date to enable Purchaser to comply with any financial
reporting requirements applicable to Purchaser, upon at least three (3) Business
Days prior written notice to Seller. In addition, Seller shall provide
Purchaser’s designated independent auditors a representation letter regarding
the books and records of the Property in substantially the form attached hereto
as Exhibit H.

 

12.23       Bulk Sales Laws. Seller shall (i) comply with the bulk transfer
requirements of the state in which the Property is located, (ii) keep Purchaser
apprised of Seller’s compliance with such requirements and (iii) indemnify,
defend and hold Purchaser harmless of and from any and all liabilities, claims,
demands and expenses of any kind or nature which arise out of the failure of
Seller to so comply with such requirements.

 

[SIGNATURE PAGES, SCHEDULES AND EXHIBITS TO FOLLOW]

 

46

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO AGREEMENT OF
PURCHASE AND SALE
BY AND BETWEEN
iSTAR CTL HOLDCO LLC,
AS SELLER
AND
TRT ACQUISITIONS LLC,
AS PURCHASER

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below.

 

PURCHASER:

 

 

 

 

TRT ACQUISITIONS LLC, a Delaware limited liability company

 

 

 

 

By:

DCTRT Real Estate Holdco LLC, Its Sole Member

 

 

 

 

 

By:

Dividend Capital Total Realty Operating Partnership LP, Its Sole Member

 

 

 

 

 

 

By:

Dividend Capital Total Realty Trust Inc., Its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Greg Moran

 

 

 

 

Name:

Greg M. Moran

 

 

 

 

Title:

Vice President

 

 

 

 

Date:

June 25, 2010

 

 

SELLER:

 

 

 

 

iSTAR NG INC., a Delaware corporation

 

 

 

 

By:

/s/ Samantha K. Garbus

 

Name:

Samantha K. Garbus

 

Title:

Senior Vice President

 

Date:

June 25, 2010

 

 

 

 

 

 

 

iSTAR NG GENPAR INC., a Delaware corporation

 

 

 

 

By:

/s/ Samantha K. Garbus

 

Name:

Samantha K. Garbus

 

Title:

Senior Vice President

 

Date:

June 25, 2010

 

 

--------------------------------------------------------------------------------


 

AGREED TO FOR PURPOSES OF SECTION 4.3.2 AND 9.4:

 

 

 

iSTAR FINANCIAL INC., a Maryland corporation

 

 

 

 

By:

/s/ Samantha K. Garbus

 

Name:

Samantha K. Garbus

 

Title:

Senior Vice President

 

Date:

June 25, 2010

 

 

--------------------------------------------------------------------------------
